Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In view of the appeal brief filed on 03/03/2021, PROSECUTION IS HEREBY REOPENED. Rejection of the claims on record are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ALLEN L PARKER/              Supervisory Patent Examiner, 
Art Unit 2819                                                                                                                                                                                  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 46 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim is rejected specifically in view the limitation “wherein the third region extends into but not through the fourth region.” Considering the limitations of claim 32 upon which claim 46 depends, the third region is a region with a the first conductivity type and the fourth region is a region of the second conductivity type, both extending into the first region of device (a first conductivity type region). Thus, it is not clear (neither according to written description nor the figures of the present application) how the third region extends into but not through the fourth region. 
Their seems to be no support that at the time the application was filed, the inventor or a joint inventor had possession of the claimed invention of claim 46. The applicant is requested to provide support for the limitation of claim 46, amend the claim, or cancel claim due to the lack of support.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 16: “the bipolar transistor” lacks antecedent basis.  Claim 16, depends from claim 9 which uses the preamble “An integrated circuit (IC)” in contrast to many other claims which use the preamble “A bipolar transistor”.  Accordingly, it is unclear whether the dependency of claim 16 is correct and what specific elements constitute the claimed “bipolar transistor”.

Regarding claim 27, the claim recites, verbatim, a redundant limitation.  Specifically, “wherein the first doping concentration of the substrate is N-” is already recited in claim 25, from which claim 27 depends.  It is unclear if the dependency of claim 27 is correct, if claim 27 should be dependent from claim 24, or whether the redundant limitation should be cancelled from the claim while leaving the dependency alone.

Regarding claim 46: The claim limitation “wherein the third region extends into but not through the fourth region” renders the claim indefinite as it is not consistent with the specification such that the proper interpretation “in light of the specification” cannot be determined.  It would appear applicant mistakenly replaced “the first region” with the first emitter region”.
For the purposes of examination, the limitation will be interpreted as “wherein the third region extends into but not through the first region” consistent with the disclosure and all other claims sharing a similar limitation (see claims 41-45, 47, and 48).


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
	

Applicant is advised that should claims 1, 9 and 43 be found allowable, claims 6, 15 and 49 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


a semiconductor substrate, including a top surface; 
a first region of a first conductivity type extending downward into the substrate from the top surface, the first region having a first doping concentration; 
a collector region of a second conductivity type disposed in the substrate; 
a base region of the first conductivity type 
extending downward into the first region from the top surface and 
abutting the top surface, 
the base region having a second doping concentration greater than the first doping concentration; 
a first emitter region of the second conductivity type 
extending downward 
a first distance 
into the first region and
 
abutting the top surface, 
the first emitter region having a third doping concentration, the first emitter region including a first lateral side spaced from and facing the base region; and 
a second emitter region of the second conductivity type 
extending downward 
a second distance, which is less than the first distance, 
into the first region, 

the second emitter region 

abutting the top surface and 
abutting 
an upper portion of the first lateral side of the first emitter region, 
the second emitter region having a fourth doping concentration less than the third doping concentration.  
6. A bipolar transistor, comprising: 
a semiconductor substrate, including a top surface; 
a first region of a first conductivity type extending downward into the substrate from the top surface, the first region having a first doping concentration; 
a collector region of a second conductivity type disposed in the substrate; 
a base region of the first conductivity type 
abutting the top surface and 
extending downward into the first region from the top surface, 
the base region having a second doping concentration greater than the first doping concentration; 
a first emitter region of the second conductivity type 
extending downward 
from the top surface 
into the first region 
to a first depth and 
abutting the top surface, 
the first emitter region having a third doping concentration, the first emitter region including a first lateral side spaced from and facing the base region; and 
a second emitter region of the second conductivity type 
extending downward 
from the top surface 
into the first region 
to a second depth which is less than the first depth and 

abutting 
the top surface and 

an upper portion of the first lateral side of the first emitter region, 
the second emitter region having a fourth doping concentration less than the third doping concentration.
41. The bipolar transistor of claim 1, 






a semiconductor substrate, including a top surface; 
a first region of a first conductivity type extending downward into the substrate from the top surface, the first region having a first doping concentration; 
a collector region of a second conductivity type disposed in the substrate; 
a base region of the first conductivity type extending downward into the first region from the top surface and abutting the top surface, the base region having a second doping concentration greater than the first doping concentration; 
a conductive base contact abutting the base region above the top surface; 
a first emitter region of the second conductivity type 

extending downward 
a first distance 
into the first region and 

abutting the top surface, 
the first emitter region having a third doping concentration, the first emitter region including a first lateral side spaced from and facing the base region;   
a conductive emitter contact abutting the first emitter region above the top surface; and 
a second emitter region of the second conductivity type 
extending downward 
a second distance, which is less than the first distance, 
into the first region, 


the second emitter region abutting the top surface and abutting an upper portion of the first lateral side of the first emitter region, the second emitter region having a fourth doping 

a semiconductor substrate, including a top surface; 
a first region of a first conductivity type extending downward into the substrate from the top surface, the first region having a first doping concentration; 
a collector region of a second conductivity type disposed in the substrate; 
a base region of the first conductivity type extending downward into the first region from the top surface and abutting the top surface, the base region having a second doping concentration greater than the first doping concentration; 
a conductive base contact abutting the base region above the top surface; 
a first emitter region of the second conductivity type 
abutting the top surface and 
extending downward 
from the top surface 
into the first region 
to a first depth, 

the first emitter region having a third doping concentration, the first emitter region including a first lateral side spaced from and facing the base region; 
a conductive emitter contact abutting the first emitter region above the top surface; and 
a second emitter region of the second conductivity type 
extending downward 
from the top surface 
into the first region 
to a second depth wherein the second depth is less than the first depth, 
the second emitter region abutting the top surface and abutting an upper portion of the first lateral side of the first emitter region, the second emitter region having a fourth doping 

wherein the base region extends into but not through the first region.
45. The integrated circuit (IC) of claim 15, 
wherein the base region extends into but not through the first region.



First, the italicized limitations are identical but appear in a different order.  Consequently, the scope of these limitations are the same. 

Secondly, the limitations in bold cover the same scope but are worded differently.  Claim 1 requires the first and second emitter regions extend downward a “distance” AND requires that each of the first and second emitter regions are “abutting the top surface”.  Claim 6, on the other hand has the first and second emitter regions extend downwards “from the top surface” to a “depth”.  As both claims require the respective emitter regions abut the top surface, extending downward a “distance” or extending downward, a “depth” has no impact on the scope.  

28. The IC of claim 9, 
wherein the semiconductor substrate comprises 
an upper portion of the first conductivity type having a first doping concentration and 
a lower portion of the first conductivity type having a second doping concentration.  
40. The IC of claim 9, 
wherein the semiconductor substrate comprises 
an upper portion of the first conductivity type having a first doping concentration and 
a lower portion of the first conductivity type having a second doping concentration.


Claims 28 and 40 are identical. 

A bipolar transistor, comprising: 
a semiconductor substrate, including a top surface; 
a first region of a first conductivity type extending downward into the substrate from the top surface, the first region having a first doping concentration; 
a collector region of a second conductivity type disposed in the substrate; 
a base region of the first conductivity type extending downward into the first region from the top surface and abutting the top surface, the base region having a second doping concentration greater than the first doping concentration; 


a first emitter region of the second conductivity type extending downward a first distance into the first region and abutting the top surface, the first emitter region having a third doping concentration, the first emitter region including a first lateral side spaced from and facing the base region; and 


a second emitter region of the second conductivity type extending downward a second distance, which is less than the first distance, into the first region, the second emitter region abutting the top surface and abutting an upper portion of the first lateral side of the first emitter region, the second emitter region having a fourth doping concentration less than the third doping concentration.

8. (Original) The bipolar transistor of claim 1, further comprising: 
a conductive base contact abutting the base region above the top surface; and 
a conductive emitter contact abutting the first emitter region above the top surface.


9. An integrated circuit (IC), comprising: 
a semiconductor substrate, including a top surface; 
a first region of a first conductivity type extending downward into the substrate from the top surface, the first region having a first doping concentration; 
a collector region of a second conductivity type disposed in the substrate; 
a base region of the first conductivity type extending downward into the first region from the top surface and abutting the top surface, the base region having a second doping concentration greater than the first doping concentration; 
a conductive base contact abutting the base region above the top surface; 
a first emitter region of the second conductivity type extending downward a first distance into the first region and abutting the top surface, the first emitter region having a third doping concentration, the first emitter region including a first lateral side spaced from and facing the base region;   

a conductive emitter contact abutting the first emitter region above the top surface; and 
a second emitter region of the second conductivity type extending downward a second distance, which is less than the first distance, into the first region, the second emitter region abutting the top surface and abutting an upper portion of the first lateral side of the first emitter region, the second emitter region having a fourth doping concentration less than the third doping concentration.


preambles of claim 8 and 9 different in that claim 8 is a “bipolar transistor” whereas claim 9 is “An integrated circuit (IC)”.  However, all elements in the claim are identical and the preamble is given only limited patentable weight.  In this instant case, throughout remaining claims and the specification, the only difference between the terminologies may be that the IC circuits include contacts.  As the bipolar transistor of claim 8 further includes the exact same contacts as claim 9, the scope covered by the claims are identical. 


Response to Arguments
The Applicant argues the rejection of claims 1, 6-9, 13, 15-16, 21, 24-33, 35 and 39-40 in view of Chen [US Patent 5,726,069]. Of the argued claims, claims 1, 6, 9, 13, 15, 32 and 35 are independent claims. 
The Applicant’s argument is mainly drawn to a limitation (same limitation) present in claims 1, 6, 9, 13, 15 and 35. The same limitation is present in claim 32 but worded differently from those of claims 1, 6, 9, 13, 15 and 35.

Regarding claims 1, 6, 9, 13, 15, 33 and 35, the Applicant argues that Chen fails to teach “the first emitter region including a first lateral side spaced from and facing the base region.” 
The Applicant argues the rejections of the claims by specifically stating that 
“Chen’s Fig. 6g1 clearly show that any possible side of first emitter region 64 that could possibly face base region 80, is covered by second emitter region 66 which is interposed between first emitter region 64 and second emitter region 66. In other words, no portion of first emitter region 64 actually “faces” P-base contact 80. As such, first channel region 64 has no lateral side that is “spaced from” AND “faces” heavily doped P-base contact 80. Chen teaches that “N-extension zone 66 laterally surrounds main emitter region 64” (col. 8, lines 56-58). As such, there is and can be no lateral wall from first channel region 64 that faces heavily doped P-base contact 80”. 
Chen further teaches that there is no formal wall between first emitter region 64 and second emitter region 66: “Although N- extension zone 66 is shown as a distinct region in FIG. 4dl, there is actually a progressive transition from main emitter region 64 to extension zone 66” (col. 8, lines 58-60). As such, Examiner’s ANNOTATED Fig. 6g1 below (OA dated 05/20/2020, p. 7) is erroneous as there is no lateral “side” between first emitter region 64 & second emitter region 66.”


The Examiner asserts that the Applicant’s argument regarding claims 1, 6, 9, 13, 15 and 35 are not persuasive.
First of all, referring to the rejection of 05/20/2020, the Examiner clearly annotated Fig. 6g1 to illustrate the lateral side of region 64 –the illustration is depicted hereinafter for referencing.

    PNG
    media_image1.png
    312
    414
    media_image1.png
    Greyscale

Annotated Fig. 6g1 (as depicted in the rejection of 05/20/2020)


 It is noted that the Applicant’s argument is based on the dashed line lateral side with no consideration of the solid line lateral side. Even if the Applicant’s arguments regarding the dashed line lateral side were valid, clearly the solid line is a lateral side of the first emitter region 64 which is spaced from and facing the base region.
Regarding the Applicant’s argument directed to the dash line lateral side, it should be noted that by merely looking at the structure of Fig. 6g1, a person having ordinary skills in the art would understand that the dashed line between the doped region 64 and the doped region 66 is the demarcation point of two unique doped regions. In other words, the dashed line is used to define what portion of the device that should be referred to as an emitter region (64) and what portion of the device that should be referred to as an extension region (66). 
The Applicant argues that in the Chen’s disclosure, there is progressive transition from region 64 to region 66, thus region 64 has no lateral side spaced from and facing the base region.
This argument is not persuasive because a person having ordinary skills in the art will understand that despite the progressive transition, there is a point/location/area where region 64 would be considered to have ended (i.e. a point where region 64 is no longer considered an emitter region of Chen’s device, wherein a point/location/area after that would be considered the extension region 66) –thus that point/location/area where region 64 is no longer considered an emitter region would be the lateral surface of the region 64, which is depicted with dashed lines by Chen. Moreover, Chen clearly discloses that the dashed line extension of region 66 (Col. 9 lines 61-62).

In view of such explanation, a person having ordinary skills in the art will understand that the dashed line represents a lateral side of first emitter region 64 which is spaced from and facing the base region 80. 

Regarding claim 32, the Applicant argues that Chen fails to teach “the fourth region including a first lateral side spaced from and facing the third region."
The Applicant argues the rejections of claim 32 by specifically stating that 
“Reference to Chen 6g1, however, fails to support Examiner’s determination. Fig. 6g1 clearly shows that first channel region 64 has no lateral side that is “spaced from” AND “faces” heavily doped P-base contact 80. Chen teaches that “N-extension zone 66 laterally surrounds main emitter region 64” (col. 8, lines 56-58). As such, there is and can be no lateral wall from first channel region 64 that faces heavily doped P-base contact 80”. 
Chen further teaches that there is no formal wall between first emitter region 64 and second emitter region 66: “Although N- extension zone 66 is shown as a distinct region in FIG. 4dl, there is actually a progressive transition from main emitter region 64 to extension zone 66 (col. 8, lines 58-60). As such, Examiner’s ANNOTATED Fig. 6gl below (OA dated 05/20/2020, p. 7) is erroneous as there is no lateral “side” between first emitter region 64 & second emitter region 66.”

As previously stated, referring to the rejection of 05/20/2020, the Examiner clearly annotated Fig. 6g1 to illustration the lateral surface region 64. 
In the illustration, it can be seen that fourth region 64 has two lateral sides –i.e. the fourth 64 has a solid line lateral side (junction of region 64 with region 54R) and a dashed line lateral 
 It is noted that the Applicant’s argument is based on the dashed line lateral side with no consideration of the solid line lateral side. Even if the Applicant’s arguments regarding the dashed line lateral side were valid, clearly the solid line is a lateral side of the fourth region 64 which is spaced from and facing the third region.
Regarding the Applicant’s argument directed to the dash line lateral side, it should be noted that by merely looking at the structure of Fig. 6g1, a person having ordinary skills in the art would understand that the dashed line between the doped region 64 and the doped region 66 is the demarcation point of two unique doped regions. In other words, the dashed line is used to define what portion of the device that should be referred to as an emitter region (64) and what portion of the device that should be referred to as an extension region (66). 
The Applicant argues that in the Chen’s disclosure, there is progressive transition from region 64 to region 66, thus region 64 has no lateral side spaced from and facing the base region.
This argument is not persuasive because a person having ordinary skills in the art will understand that despite the progressive transition, there is a point/location/area where region 64 would be considered to have ended (i.e. a point where region 64 is no longer considered an emitter region of Chen’s device, wherein a point/location/area after that would be considered the extension region 66) –thus that point/location/area where region 64 is no longer considered an emitter region would be the lateral surface of the region 64, which is depicted with dashed lines by Chen. Moreover, Chen clearly discloses that the dashed line extension of region 66 (Col. 9 lines 61-62).
As illustrated by Chen, despite the progressive transition from region 64 to 66, clearly any region to the left of the dashed is a N+ region (region 64) and any region to the right of the dashed line is a N- region (region 66).

Moreover, as stated earlier, even if the dashed line is not a lateral side, the solid line of first emitter region 64 forming a junction with region 54R is a lateral side of the first emitter region 64 which is spaced from and facing the base region 80.


Regarding claim 21, the Applicant argues that Chen fails to teach “wherein the doping concentration of the first region is P-” i.e. region 54R is not a P- doped region instead it is a P doped region.
The Applicant further argues that the Chen teaches introducing P-type dopant in region 50 to form moderately doped P-type precursor region 54 and that the term “moderately doped” is associated to “P” doping concentration and not “P-”. These arguments are contrary to what a person having ordinary skills in the art would make.
First of all, it is well known in the art that a substrate can be negatively or positively doped, wherein negatively doped is indicated as “N-type” region and positively doped is indicted as “P-type” region. However when it comes to concentration of the doped region, a low level doped region compared to a reference concentration is indicated as “N- type region” or “P- type region”. A person having ordinary skills in the art understands that “N-type” refers to the fact that a region is doped with N dopants (such as phosphorus) and where “N- type” refers to the concentration level (wherein the difference between N-type doped and N- type concentration is the space between the hyphen and type). Also, “P-type” refers to the fact that a region is doped with P dopants (such as boron) and where “P- type” refers to the concentration level (wherein the difference between P-type doped and P- type concentration is the space between the hyphen and type).
“N-type” and “P-type” regions which have “+” concentration and “-” concentration region. Accordingly, it is clear that region 54R is P-type region with a “P-” concentration. A person having ordinary skills in the art will understand that if region 54R is a P concentration region and not a P- concentration region, region 54R would have been depicted as a “P” region similar to region 54R in figure 6h/6g2.
The Applicant argument that Chen’s disclosure teaches a formation process that results in a P-type precursor region 54 is correct but it should be noted that in the rejection dated 05/20/2020, the Examiner referenced to region 54R and not 54.
Region 54 is clearly a P doped region as disclosed by Chen (Figs. 6b-6f), however at the processing step of Fig. 6g1, region 54 changes to region 54R which is a P- doped region (Fig. 6g1). Furthermore, Chen clearly discusses the change and refers to region 54R as P- main base region 54R (Col. 11, lines 45-49). Clearly, not only did Chen depict region 54R as a P- region, Chen also discloses the teaching in the written specification of the invention. 
Furthermore, it should also be noted that in the same embodiment of Fig. 6g1, region 54R and 70 have the same annotation (P-). Referring to Col. 10 lines 31-36, Chen starts out by disclosing that the substrate is a P-type monocrystalline silicon substrate 70 and to be more specific, region 70 is a P- substrate. Therefore, if it is clear that the substrate and region 54R have the same annotation, then a person having ordinary skills in the art will understand that region 54R is a “P-”concentration doped region and not a P concentration region. 

Regarding claim 26 the Applicant argues that Fig. 6g1 clearly shows that the second doping concentration of the substrate is “P-” (see 70 in Fig. 6g1) - NOT “N+” as confirmed by Chen (see also col. 10, lines 31-39). As such, Chen fails to teach or suggest, “wherein the second doping concentration of the substrate is N+”.
These argument is not persuasive because of the Examiner’s position in the rejection 05/20/2020. 
First of all, claim 26 is dependent on claim 24 and claim 24 is dependent on claim 1. In claim 1, the Examiner clearly stated that the entire structure of Fig. 6g1 excluding layers 52 and 56 (wherein the structure of Fig. 6g1 excluding layers 52 and 56 is a semiconductor substrate with various doped regions).
Referring to claim 24, the claim requires that the substrate comprises a lower portion having of the first conductivity type having a second doping concentration. Thus the Examiner cited region 74 which has the first conductivity type and a second doping concentration.
Finally in claim 26, the Examiner shows that region 74 has a second doping concentration of the substrate which is N+.
The Applicant’s argument is clearly contrary to the Examiner’s position which was made of record on 05/20/2020. The argument of claim 26 seems to have no merit.

Regarding claim 27 the Applicant further argues the argument of claim 26 by stating that Fig. 6g1 clearly shows that the second doping concentration of the substrate is “P-” (see 70 in Fig. 6g1) - NOT “N+” as confirmed by Chen (see also col. 10, lines 31-39). As such, Chen fails to teach or suggest, “wherein the second doping concentration of the substrate is N+”.
These argument is not persuasive because of the Examiner’s position in the rejection 05/20/2020. 
First of all, claim 27 is dependent on claim 25, claim 25 on 24 and claim 24 dependent on claim 1. 
Referring to claim 24, the claim requires that the substrate comprises a lower portion having of the first conductivity type having a second doping concentration. Thus the Examiner cited region 74 which has the first conductivity type and a second doping concentration.
Thus in claim 27, the Examiner shows that region 74 has a second doping concentration of the substrate which is N+.


Regarding claims 30 and 31, the Applicant makes the same argument as that of claims 26 and 27. However the Applicant argument are of no merit because that Examiner clearly stated (based on claim dependency) that region 74 is the region having the second doping concentration of the substrate.
The Applicant’s is of positon contrary to the Examiner’s position.

Regarding claims 7-8, 16, 24-25, 28-29 and 39-40, Applicant’s argument is based on their dependency on claim that has been argued to be allowable. The arguments are not persuasive in view of the Examiner’s Answer indicating that the rejections on record are proper.


The Applicant argues the rejection of claims 33, 35, 47 and 48 in view of an alternate interpretation of Chen [US Patent 5,726,069]. 
Specifically, referring to the rejection of claims 33 and 35 under an alternate interpretation of the Chen reference, the Applicant argues the Examiner’s purported authority to redraft Fig. 6g1 of Chen’s invention. 
The Applicant argues that the Examiner’s interpretation of the limitation “region” is not supported by the dictionary relied upon. The Applicant argues that the dictionary definition relied upon by the Examiner does not give the Examiner the right to redraft base region 80. Furthermore, it is argued that the Examiner can point to no border or change in material of doping between ANNOTATED base region 80 and base region 80. Moreover Chen does not make any such determination, as such the Examiner’s interpretation is a little more that improper hindsight.

EXAMINER’S RESPONSE: 
The Applicant’s argument is not persuasive. As clearly stated in the office action of 05/20/2020, the Applicant’s attention was drawn to the fact that the limitation “a region” is restrictive in itself. The Examiner cited a dictionary definition “an area of the body having natural or arbitrarily assigned boundaries” to support such position. 
It should be noted that despite the Examiner’s relied upon interpretation, the dictionary (as attached by the Applicant) has other definitions that clearly support the fact that the limitation “region” is not as narrow as applicants argue for –in other words, region is an area of interest relative to another region/place/position/area etc. 
It should be noted that the base region as annotated by the Examiner in the Office Action of 05/20/2020, is a region of base region 80 which is bordered by region 54R. A person having ordinary skills in the art will understand that base region 80 as taught by Chen includes a first base region bordered by region 54R and a second base region bordered by region 72. Thus it is clear that the region annotated by the Examiner is structurally adequate to be referred to as a base region.

    PNG
    media_image2.png
    405
    430
    media_image2.png
    Greyscale

Annotated Fig. 6g1

Moreover, the base region as annotated by the Examiner is consistent with the teachings of the present application. 
Referring to the specification of the present application, it can be seen that terminology region is relative depending on the region of interest. In Para 17 (publication of present application)/Fig. 1, the Inventors teach a base region 180 as a single region (2nd to the last sentence of Para 17) which encircles regions 110 and 112. However, in an effort to describe the structure of the present invention, the Inventors taught/claimed that the base region comprises a first base region 108a and a second base region 108b. 
In other words, the device of the present invention has only one base region 180, however in order to convey the structure of the present invention, the Applicant portions base region 180 into regions to include regions 180a and 180b as first and second base region respectively of the device.

In summary, the applied interpretation of “region” is consistent with the plain and ordinary meaning of the word as evidenced by the dictionary definition and is consistent with Applicant’s usage of the term “region” so that, in light of the specification, the applied interpretation is within the broadest reasonable interpretation in the art in light of the Applicants’ specification.

The Applicant further argues that regarding claims 33 and 35 under the alternate interpretation of Chen’s reference, Chen fails to teach a “surface, the first emitter region having a third doping concentration, the first emitter region including a first lateral side spaced from and facing the base region” (as previously argued).
The Applicant support the argument by stating that 
“Reference to Chen 6g1, fails to support Examiner’s determination. Fig. 6g1 clearly shows that first channel region 64 has no lateral side that is “spaced from” AND “faces” heavily doped P-base contact 80. Chen teaches that “N-extension zone 66 laterally surrounds main emitter region 64” (col. 8, lines 56-58). As such, there is and can be no lateral wall from first channel region 64 that faces heavily doped P-base contact 80”. Chen further teaches that there is no formal wall between first emitter region 64 and second emitter region 66: “Although N- extension zone 66 is shown as a distinct region in FIG. 4dl, there is actually a progressive transition from main emitter region 64 to extension zone 66 (col. 8, lines 58-60). As such, Examiner’s ANNOTATED Fig. 6gl below (OA dated 05/20/2020, p. 7) is erroneous as there is no lateral “side” between first emitter region 64 & second emitter region 66.”

In the illustration, it can be seen that first emitter region 64 has two lateral sides –i.e. the emitter region 64 has a solid line lateral side (junction of region 64 with region 54R) and a dashed line lateral side (junction of region 64 with region 66). Thus clearly, the first emitter region 64 includes a first lateral side spaced from and facing the base region –either by considering only the solid line lateral side or the dashed line lateral side or both the solid and dashed lines.
 It is noted that the Applicant’s argument is based on the dashed line lateral side with no consideration of the solid line lateral side. Even if the Applicant’s arguments regarding the dashed line lateral side were valid, clearly the solid line is a lateral side of the first emitter region 64 which is spaced from and facing the base region.
Regarding the Applicant’s argument directed to the dash line lateral side, it should be noted that by merely looking at the structure of Fig. 6g1, a person having ordinary skills in the art would understand that the dashed line between the doped region 64 and the doped region 66 is the demarcation point of two unique doped regions. In other words, the dashed line is used to define what portion of the device that should be referred to as an emitter region (64) and what portion of the device that should be referred to as an extension region (66). 
The Applicant argues that in the Chen’s disclosure, there is progressive transition from region 64 to region 66, thus region 64 has no lateral side spaced from and facing the base region.
This argument is not persuasive because a person having ordinary skills in the art will understand that despite the progressive transition, there is a point/location/area where region 64 would be considered to have ended (i.e. a point where region 64 is no longer considered an emitter region of Chen’s device, wherein a point/location/area after that would be considered the extension region 66) –thus that point/location/area where region 64 is no longer considered an emitter region would be the lateral surface of the region 64, which is depicted with dashed lines 
As illustrated by Chen, despite the progressive transition from region 64 to 66, clearly any region to the left of the dashed is a N+ region (region 64) and any region to the right of the dashed line is a N- region (region 66).
In view of such explanation, a person having ordinary skills in the art will understand that the dashed line represents a lateral side of first emitter region 64 which is spaced from and facing the base region 80. 
Moreover, as stated earlier, even if the dashed line is not a lateral side, the solid line of first emitter region 64 forming a junction with region 54R is a lateral side of the first emitter region 64 which is spaced from and facing the base region 80.

The Applicant further argues that regarding claim 47 and 48, Chen fails to teach that the base region extends into but not through the first region.
On the contrary as explained in the rejection of claims 33 and 35 upon which claims 47 and 48 depend respectively, base region (see the annotated Fig. 6g1) extends into but not through the first region (54R).
As previously explained, the annotated region by the Examiner is structurally adequate to be referred to as a base region, thus it (annotated base region) extend into but not through the first region (54R).

The Applicant argues the rejection of claims 1, 2, 4, 6, 8-9, 13-15, 22-32, 34, 38, 41-43 and 45-46 in view of Villa [US Patent 5,605,850]. 
Specifically, regarding claims 1, 2, 4, 6, 9, 13-15, 32, 34 and 38, the Applicant argues that Villa fails to teach a first region … extending downward into the substrate from the top surface”. The Applicant supports the argument by stating that since regions 41/42/43 has been 

The Examiner asserts that the Applicant’s argument regarding claims 1, 2, 4, 6, 9, 13-15, 32, 34 and 38 are invalid.
As stated and depicted in the office Action of 05/20/2020, Villa teaches 
a substrate 41/42/43; and 
a first region (as depicted in annotated Fig. 2 –where region is interpreted as “area of a body having arbitrarily assigned boundaries”) extending downward into the substrate from the top surface.
First of all, it is noted that there is no limiting definition of the limitation “region” in the present application. A person having ordinary skills in the art will find it reasonable that the region annotated by the Examiner is a region (first region) of the substrate of Villa. Just as portion 41, 42 and 43 are regions of the substrate the substrate 41/42/43. The Applicant’s argument might have been persuasive if the Examiner had stated that the first region is the entire portion 42. On the contrary, the Examiner cited a region of portion 42 of the substrate extending from the top surface to a certain depth of the substrate.

The Applicant then argues the Examiner’s interpretation of the limitation “region”. The Applicant supported the argument by citing another definition of the limitation “region” according to the dictionary the Examiner relied upon –stating that definition is not consistent with Villa’s invention.
It should be noted that the fact that there might be another definition for the limitation “region” as disclosed in the dictionary relied upon by the Examiner, this in itself is enough evidence that the limitation “region” is indefinite.

Referring to the specification of the present application, it can be seen that terminology region is relative depending on the region of interest. In Para 17 (publication of present application)/Fig. 1, the Inventors teach a base region 180 as a single region (2nd to the last sentence of Para 17) which encircles regions 110 and 112. However, in an effort to describe the structure of the present invention, the Inventors taught/claimed that the base region comprises a first base region 108a and a second base region 108b. 
In other words, the device of the present invention has only one base region 180, however in order to convey the structure of the present invention, the Applicant portions base region 180 into regions to include regions 180a and 180b as first and second base region respectively of the device.
In view of such teaching in the present application, it seems clear that it is well-known in the art to depict portions (sub-regions) of a region as distinct regions in as much as the portions (sub-regions) have distinct characteristics/properties. In the present instance, the region annotated by the Examiner as a based region compared to the rest of region 80 –wherein the annotated region is a base region bordered by region 54R.
In summary, the applied interpretation of “region” is consistent with the plain and ordinary meaning of the word as evidenced by the dictionary definition and is consistent with Applicant’s usage of the term “region” so that, in light of the specification, the applied interpretation is within the broadest reasonable interpretation in the art in light of the Applicants’ specification.


The Applicant then further argue that the Examiner’s recasting of the upper portion of Villa’s N-type epitaxial layer 42 as being “first region”, collector region 48, 49, 50 now extends down into “first region” - NOT “semiconductor substrate”. As such, Examiner’s ANNOTATED version of Villa Fig. 2 fails to teach or suggest, “a collector region of a second conductivity type disposed in the substrate”, as required by Claim 1.
This argument is also not persuasive because the first region is part of the substrate thus the collector region (curvature 48-50, Fig. 2) of a second conductivity type disposed in the substrate.

Regarding claims 22, 24, 26, 28, 30, and 41-43 and 45-46, Applicant’s argument is based on their dependency on claim that has been argued to be allowable. The arguments are not persuasive in view of the Examiner’s Answer indicating that the rejections on record are proper.



APPLICANT’S ARGUMENT: 
The Applicant argues the rejection of claims 10-12 and 36-37 in view of Chen [US Patent 5,726,069] in view of Nagai [US PGPUB 20130020679]. 

Regarding claim 10, Applicant’s argument is based on their dependency on claim that has been argued to be allowable. The arguments are not persuasive in view of the Examiner’s Answer indicating that the rejections on record are proper.
In view of the above explanation, the rejection of the claim 10 is deemed proper.

Regarding claim 11, the Applicant argues that Chen fails to teach “the first emitter region including a first lateral side spaced from and facing the base region.” 
The Applicant argues the rejections of the claims by specifically stating that 

The Examiner asserts that the Applicant’s argument regarding claims 11 is not persuasive.
As stated earlier, referring to the rejection of 05/20/2020, the Examiner clearly annotated Fig. 6g1 to illustration the lateral side of region 64 –the illustration is depicted hereinafter for referencing.
In the illustration, it can be seen that first emitter region 64 has two lateral sides –i.e. the emitter region 64 has a solid line lateral side (junction of region 64 with region 54R) and a dashed line lateral side (junction of region 64 with region 66). Thus clearly, the first emitter region 64 includes a first lateral side spaced from and facing the base region –either by considering only the solid line lateral side or the dashed line lateral side or both the solid and dashed lines.
 It is noted that the Applicant’s argument is based on the dashed line lateral side with no consideration of the solid line lateral side. Even if the Applicant’s arguments regarding the dashed line lateral side were valid, clearly the solid line is a lateral side of the first emitter region 64 which is spaced from and facing the base region.
Regarding the Applicant’s argument directed to the dash line lateral side, it should be noted that by merely looking at the structure of Fig. 6g1, a person having ordinary skills in the art would understand that the dashed line between the doped region 64 and the doped region 66 is the demarcation point of two unique doped regions. In other words, the dashed line is used to define what portion of the device that should be referred to as an emitter region (64) and what portion of the device that should be referred to as an extension region (66). 
The Applicant argues that in the Chen’s disclosure, there is progressive transition from region 64 to region 66, thus region 64 has no lateral side spaced from and facing the base region.

As illustrated by Chen, despite the progressive transition from region 64 to 66, clearly any region to the left of the dashed is a N+ region (region 64) and any region to the right of the dashed line is a N- region (region 66).
In view of such explanation, a person having ordinary skills in the art will understand that the dashed line represents a lateral side of first emitter region 64 which is spaced from and facing the base region 80. 
Moreover, as stated earlier, even if the dashed line is not a lateral side, the solid line of first emitter region 64 forming a junction with region 54R is a lateral side of the first emitter region 64 which is spaced from and facing the base region 80.
In view of the above explanation, the rejection of the claim 11 is deemed proper.

Regarding claim 12 and 37, the Applicant argues that Nagai teaches that interlayer insulation film 113 is formed on interlayer insulation film 112 - NOT on a top layer of the metallization structure. As such, Nagai alone, or in combination with Chen, fails to teach or suggest, “a passivation layer disposed over a top layer of the metallization structure, the passivation layer including a Tetraethyl Orthosilicate (TEOS) material”.
The argument is not persuasive. First of all, it is noted that claims 12 and 37 depends on claims 10 and 36 respectively, which requires the formation of metallization layer. As a result as 
Regarding the limitation of claims 12 and 37, the Examiner draw the Appellnat’s attention to a passivation layer (113, Para 108) disposed over a top layer of the metallization structure, the passivation layer including a Tetraethyl Orthosilicate (TEOS) material (Para 108).
The argument that passivation layer 113 is formed on interlayer insulation film 112 not persuasive because Nagai’s passivation layer 113 is on every layer beneath it. 
In view of the above explanation, the rejections of the claims 12 and 37 are deemed proper.

Regarding claim 36, Applicant’s argument is based on its dependency on claim that has been argued to be allowable. The arguments are not persuasive in view of the Examiner’s Answer indicating that the rejections on record are proper.
In view of the above explanation, the rejection of the claim 36 is deemed proper.

The Applicant argues the rejection of claims 11 and 44 in view of Villa. Chen and Nagai
Specifically, regarding claim 11, the Applicant argues that Villa fails to teach a first region … extending downward into the substrate from the top surface”. The Applicant supports the argument by stating that since regions 41/42/43 has been defined by the Examiner as a substrate, then the first region does not and cannot extend into itself.

As stated and depicted in the office Action of 05/20/2020, Villa teaches 
a substrate 41/42/43; and 
a first region (where region is interpreted as “area of a body having arbitrarily assigned boundaries” which is depicted in annotated Fig. 2) extending downward into the substrate from the top surface.
First of all, it is noted that there is no limiting definition of the limitation “region” in the present application. A person having ordinary skills in the art will find it reasonable that the region annotated by the Examiner is a region (first region) of region of the substrate of Villa. Just as portion 41, 42 and 43 are regions of the substrate the entire substrate. The Applicant’s argument might have been persuasive if the Examiner had stated that the first region is the entire of portion 42. On the contrary, the Examiner cited a region of the substrate extending from the top surface to a certain depth of the substrate.

The Applicant then argues the Examiner’s interpretation of the limitation “region”. The Applicant supported the argument by citing another definition of the limitation “region” according to the dictionary the Examiner relied upon –stating that definition is not consistent with Villa’s invention.
It should be noted that the fact that there might be other definitions for the limitation “region” as disclosed in the dictionary the Examiner is relying on, this in itself is enough evidence that the limitation “region” is indefinite.
Moreover, analyzing the definition the Applicant is citing to counter the Examiner’s interpretation (any large, indefinite, and continuous part of a surface or space), it is clear that this definition is also consistent with the invention of Villa/Examiner’s interpretation. That is, annotated first region (by Examiner) is a large region, which is indefinite and a continuous (extending from the top surface with no breaks up to the region indicated by the Examiner) part of region 42 of the substrate of Villa.

Regarding claim 44, Applicant’s argument is based on its dependency on claim that has been argued to be allowable. The arguments are not persuasive in view of the Examiner’s Answer indicating that the rejections on record are proper.
In view of the above explanation, the rejection of the claim 44 is deemed proper.

The Applicant argues the rejection of claims 22-23, 25-26 and 29-31 in view of Chen and Ko
Regarding claims 22-23, 25-26 and 29-31, Applicant’s argument is based on their dependency on claim that has been argued to be allowable. The arguments are not persuasive in view of the Examiner’s Answer indicating that the rejections on record are proper.
In view of the above explanation, the rejection of the claims 22-23, 25-26 and 29-31 are deemed proper.

The Applicant argues the rejection of claim 5 in view of Villa and Ko
Regarding claim 5, Applicant’s argument is based on its dependency on claim that has been argued to be allowable. The arguments are not persuasive in view of the Examiner’s Answer indicating that the rejections on record are proper.
In view of the above explanation, the rejection of the claim 5 is deemed proper.


The Applicant argues the rejection of claim 3 in view of Villa in view of Elkareh et al. [US PGPUB 20120032303].
Specifically, regarding claim 3, the Applicant argues that Villa fails to teach a first region … extending downward into the substrate from the top surface”. The Applicant supports the argument by stating that since regions 41/42/43 has been defined by the Examiner as a substrate, then the first region does not and cannot extend into itself.

The Examiner asserts that the Applicant’s argument regarding claim 3.
As stated and depicted in the office Action of 05/20/2020, Villa teaches 
a substrate 41/42/43; and 
a first region (where region is interpreted as “area of a body having arbitrarily assigned boundaries” which is depicted in annotated Fig. 2) extending downward into the substrate from the top surface.
First of all, it is noted that there is no limiting definition of the limitation “region” in the present application. A person having ordinary skills in the art will find it reasonable that the region annotated by the Examiner is a region (first region) of region of the substrate of Villa. Just as portion 41, 42 and 43 are regions of the substrate the entire substrate. The Applicant’s argument might have been persuasive if the Examiner had stated that the first region is the entire of portion 42. On the contrary, the Examiner cited a region of the substrate extending from the top surface to a certain depth of the substrate.

The Applicant then argues the Examiner’s interpretation of the limitation “region”. The Applicant supported the argument by citing another definition of the limitation “region” according to the dictionary the Examiner relied upon –stating that definition is not consistent with Villa’s invention.
It should be noted that the fact that there might be other definitions for the limitation “region” as disclosed in the dictionary the Examiner is relying on, this in itself is enough evidence that the limitation “region” is indefinite.
Moreover, analyzing the definition the Applicant is citing to counter the Examiner’s interpretation (any large, indefinite, and continuous part of a surface or space), it is clear that this definition is also consistent with the invention of Villa/Examiner’s interpretation. That is, annotated first region (by Examiner) is a large region, which is indefinite and a continuous (extending from 
Referring to the specification of the present application, it can be seen that terminology region is relative depending on the region of interest. In Para 17 (publication of present application)/Fig. 1, the Inventors teach a base region 180 as a single region (2nd to the last sentence of Para 17) which encircles regions 110 and 112. However, in an effort to describe the structure of the present invention, the Inventors taught/claimed that the base region comprises a first base region 108a and a second base region 108b. 
In other words, the device of the present invention has only one base region 180, however in order to convey the structure of the present invention, the Applicant portions base region 180 into regions to include regions 180a and 180b as first and second base region respectively of the device.
In view of such teaching in the present application, it seems clear that it is well-known in the art to depict portions (sub-regions) of a region as distinct regions in as much as the portions (sub-regions) have distinct characteristics/properties. In the present instance, the region annotated by the Examiner as a based region compared to the rest of region 80 –wherein the annotated region is a base region bordered by region 54R.
In summary, the applied interpretation of “region” is consistent with the plain and ordinary meaning of the word as evidenced by the dictionary definition and is consistent with Applicant’s usage of the term “region” so that, in light of the specification, the applied interpretation is within the broadest reasonable interpretation in the art in light of the Applicants’ specification.


The Applicant then further argue that the Examiner’s recasting of the upper portion of Villa’s N-type epitaxial layer 42 as being “first region”, collector region 48, 49, 50 now extends down into “first region” - NOT “semiconductor substrate”. As such, 
This argument is also not persuasive because the first region is part of the substrate thus the collector region (curvature 48-50, Fig. 2) of a second conductivity type disposed in the substrate.

For the above reasons, it is believed that the rejections should be sustained.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 6-9, 13, 15-16, 21, 24-33, 35 and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. [US Patent 5726069] (hereinafter Chen).

Regarding claim 1 referring to Fig. 6g1/6H of Chen’s invention (wherein Fig. 6H is relied upon for the contact structure 82/84), Chen teaches a bipolar transistor, comprising:
a semiconductor substrate (structure of Fig. 6g1 excluding layers 52/56), including a top surface (surface on which layers 52/56 are formed, Fig. 6g1);
a first region (54R) of a first conductivity type (P type, Fig. 6g1) extending downward into the substrate from the top surface (Fig. 6g1), the first region having a first doping concentration (P- concentration, see Col. 11 lines 48-49 (54r is referred to as P- main), Fig. 6g1);
a collector region (74, Col. 10 line 35) of a second conductivity type (N type) disposed in the substrate (Fig. 6g1);  
a base region (80, Col. 11 line 38) of the first conductivity type (P type) extending downward into the first region from the top surface and abutting the top surface (Fig. 6g1), the base region having a second doping concentration (P+ concentration, Fig. 6g1) greater than the first doping concentration (P+ > P-);
a first emitter region (64, Col. 9 lines 57/58, Fig. 6g1) of the second conductivity type (N type, Fig. 6g1) extending downward a first distance into the first region and abutting the top surface (Fig. 6g1), the first emitter region having a third doping concentration (N+ concentration, Fig. 6g1), the first emitter region including a first lateral side (portion of 64 extending beyond region 66 and/or region 64 represented with dashed line –where the dashed line indicates the boundary where region 64 would be referenced to as region 66 and where a region beyond the dashed line is referred to as a different region i.e. region 66 , see annotation of Fig. 6g1 hereinafter) spaced from and facing the base region (Fig. 6g1; at least in view of portion of 64 extending beyond region 66 and/or the dashed interface of region 64 –see annotation of Fig. 6g1); and 



    PNG
    media_image3.png
    538
    1012
    media_image3.png
    Greyscale

Annotation of Fig. 6g1

Regarding claim 6 referring to Fig. Fig. 6g1/6H of Chen’s invention (wherein Fig. 6H is relied upon for the contact structure 82/84), Chen teaches a bipolar transistor, comprising:
a semiconductor substrate (structure of Fig. 6g1 excluding layers 52/56), including a top surface (surface on which layers 52/56 are formed, Fig. 6g1);

a collector region (74, Col. 10 line 35) of a second conductivity type (N type) disposed in the substrate (Fig. 6g1);  
a base region (80, Col. 11 line 38) of the first conductivity type (P type) abutting the top surface and extending downward into the first region from the top surface (Fig. 6g1), the base region having a second doping concentration (P+ concentration, Fig. 6g1) greater than the first doping concentration (P+ > P-);
a first emitter region (64, Col. 9 lines 57/58, Fig. 6g1) of the second conductivity type (N type, Fig. 6g1) extending downward from the top surface into the first region to a first depth and abutting the top surface (Fig. 6g1), the first emitter region having a third doping concentration (N+ concentration, Fig. 6g1), the first emitter region including a first lateral side (portion of 64 extending beyond region 66 and/or region 64 represented with dashed line –where the dashed line indicates the boundary where region 64 would be referenced to as region 66 and where a region beyond the dashed line is referred to as a different region i.e. region 66 , see annotation of Fig. 6g1 hereinafter) spaced from and facing the base region (Fig. 6g1; at least in view of portion of 64 extending beyond region 66 and/or the dashed interface of region 64 –see annotation of Fig. 6g1); and 
a second emitter region (66, Col. 10 line 28) of the second conductivity type (N type, Fig. 6g1) extending downward from the top surface into the first region to a second depth which is less than the first depth and abutting the top surface and an upper portion of the first lateral side of the first emitter region (Fig. 6g1), the second emitter region having a fourth doping concentration (N- concentration, Fig. 6g1) less than the third doping concentration (N- < N+).

Regarding claim 7 Chen teaches a bipolar transistor wherein the first conductivity type is P (Fig. 6g1), and the second conductivity type is N (Fig. 6g1), and wherein the bipolar transistor is an NPN transistor (Fig. 6g1).

Regarding claim 8 Chen teaches a bipolar transistor further comprising;
a conductive base contact (84B) abutting the base region above the top surface (Fig. 6g1/6H); and a conductive emitter contact (84E) abutting the first emitter region above the top surface (Fig. 6g1/6H).

Regarding claim 9 referring to Fig. Fig. 6g1/6H of Chen’s invention (wherein Fig. 6H is relied upon for the contact structure 82/84), Chen teaches an integrated circuit (IC), comprising:
a semiconductor substrate (structure of Fig. 6g1 excluding layers 52/56),), including a top surface (surface on which layers 52/56 are formed, Fig. 6g1);
a first region (54R) of a first conductivity type (P type, Fig. 6g1) extending downward into the substrate from the top surface (Fig. 6g1), the first region having a first doping concentration (P- concentration, see Col. 11 lines 48-49 (54r is referred to as P- main), Fig. 6g1);
a collector region (74, Col. 10 line 35) of a second conductivity type (N type) disposed in the substrate (Fig. 6g1);  
a base region (80, Col. 11 line 38) of the first conductivity type (P type) extending downward into the first region from the top surface and abutting the top surface (Fig. 6g1), the base region having a second doping concentration (P+ concentration, Fig. 6g1) greater than the first doping concentration (P+ > P-);

a first emitter region (64, Col. 9 lines 57/58) of the second conductivity type (N type, Fig. 6g1) extending downward a first distance into the first region and abutting the top surface (Fig. 6g1), the first emitter region having a third doping concentration (N+ concentration, Fig. 6g1), the first emitter region including a first lateral side (portion of 64 extending beyond region 66 and/or region 64 represented with dashed line –where the dashed line indicates the boundary where region 64 would be referenced to as region 66 and where a region beyond the dashed line is referred to as a different region i.e. region 66 , see annotation of Fig. 6g1 hereinafter) spaced from and facing the base region (Fig. 6g1; at least in view of portion of 64 extending beyond region 66 and/or the dashed interface of region 64 –see annotation of Fig. 6g1); and 
a conductive emitter contact (84E) abutting the first emitter region above the top surface (Fig. 6g1/6H);
a second emitter region (66, Col. 10 line 28) of the second conductivity type (N type, Fig. 6g1) extending downward a second distance (Fig. 6g1), which is less than the first distance (Fig. 6g1), into the first region (Fig. 6g1), the second emitter region abutting the top surface and abutting an upper portion of the first lateral side of the first emitter region (Fig. 6g1), the second emitter region having a fourth doping concentration (N- concentration, Fig. 6g1) less than the third doping concentration (N- < N+).

Regarding claim 13 referring to Fig. Fig. 6g1/6H of Chen’s invention (wherein Fig. 6H is relied upon for the contact structure 82/84), Chen teaches an integrated circuit (IC), comprising:
a semiconductor substrate (structure excluding layers 52/56, Fig. 6g1), including a top surface (surface on which layers 52/56 are formed, Fig. 6g1);

a collector region (76, Col. 10 line 44) of a second conductivity type (N type) extending downward into the substrate front the top surface (Fig. 6g1), the collector region being laterally spaced from the first region (Fig. 6g1);
a base region (80, Col. 11 line 38) of the first conductivity type (P type) extending downward into the first region from the top surface and abutting the top surface (Fig. 6g1), the base region having a second doping concentration (P+ concentration, Fig. 6g1) greater than the first doping concentration (P+ > P-);
a conductive base contact (84B) abutting the base region above the top surface (Fig. 6g1/6H); 
a first emitter region (64, Col. 9 lines 57/58) of the second conductivity type (N type, Fig. 6g1) extending downward into the first region and abutting the top surface (Fig. 6g1), the first emitter region having a third doping concentration (N+ concentration, Fig. 6g1), the first emitter region including a first lateral side (portion of 64 extending beyond region 66 and/or region 64 represented with dashed line –where the dashed line indicates the boundary where region 64 would be referenced to as region 66 and where a region beyond the dashed line is referred to as a different region i.e. region 66 , see annotation of Fig. 6g1 hereinafter) spaced from and facing the base region (Fig. 6g1; at least in view of portion of 64 extending beyond region 66 and/or the dashed interface of region 64 –see annotation of Fig. 6g1);
a conductive emitter contact (894E) abutting the first emitter region above the top surface (Fig. 6g1/6H); 

wherein the bipolar transistor further comprises a collector contact (84C) abutting the collector region above the top surface (Fig. 6g1/6H).

Regarding claim 15 referring to Fig. 6H/ 6g1 of Chen’s invention (wherein Fig. 6H is relied upon for the contact structure 82/84), Chen teaches an integrated circuit (IC), comprising a semiconductor substrate (structure excluding layers 52/56, Fig. 6g1), including a top surface (surface on which layers 52/56 are formed, Fig. 6g1);
a first region (54R) of a first conductivity type (P type, Fig. 6g1) extending downward into the substrate from the top surface (Fig. 6g1), the first region having a first doping concentration (P- concentration, see Col. 11 lines 48-49 (54r is referred to as P- main), Fig. 6g1);
a collector region (74, Col. 10 line 35) of a second conductivity type (N type) disposed in the substrate (Fig. 6g1);  
a base region (80, Col. 11 line 38) of the first conductivity type (P type) extending downward into the first region from the top surface and abutting the top surface (Fig. 6g1), the base region having a second doping concentration (P+ concentration, Fig. 6g1) greater than the first doping concentration (P+ > P-);
a conductive base contact (84B) abutting the base region above the top surface (Fig. 6g1/6H); 

a conductive emitter contact (84E) abutting the first emitter region above the top surface (Fig. 6g1/6H); and
a second emitter region (66, Col. 10 line 28) of the second conductivity type (N type, Fig. 6g1) extending downward from the top surface into the first region to a second depth wherein the second depth is less than the first depth (Fig. 6g1), the second emitter region abutting the top surface and abutting an upper portion of the first lateral side of the first emitter region (Fig. 6g1), the second emitter region having a fourth doping concentration (N- concentration, Fig. 6g1) less than the third doping concentration (N < N+),

Regarding claim 16, Chen teaches an IC wherein the first conductivity type is P (Fig. 6g1), and the second conductivity type is N (Fig. 6g1), and wherein the bipolar transistor is an NPN transistor (Fig. 6g1).

Regarding claim 21, Chen teaches a bipolar transistor wherein the doping concentration of the first region is P- (Col. 11 lines 48-49, Fig. 6g1), the doping 

Regarding claim 24, Chen teaches a bipolar transistor wherein the semiconductor substrate comprises an upper portion (portion of 72 above 74 to the left of 76, Fig. 6g1) of the first conductivity type having a first doping concentration (N-, Fig. 6g1) and a lower portion (74, Fig. 6g1) of the first conductivity type (Fig6g1) having a second doping concentration (N+, Fig. 6g1).

Regarding claim 25, Chen teaches a bipolar transistor wherein the first doping concentration of the substrate is N- (Fig. 6g1).

Regarding claim 26, Chen teaches a bipolar transistor wherein the second doping concentration of the substrate is N+ (Fig. 6g1).

Regarding claim 27, Chen teaches a bipolar transistor wherein the first doping concentration of the substrate is N- and wherein the second doping concentration of the substrate is N+, (Fig. 6g1).

Regarding claim 28, Chen teaches a bipolar transistor wherein the semiconductor substrate comprises an upper portion (portion of 72 above 74 to the left of 76, Fig. 6g1) of the first conductivity type having a first doping concentration (N-, Fig. 6g1) and a lower portion (74, Fig. 6g1) of the first conductivity type (Fig6g1) having a second doping concentration (N+, Fig. 6g1).

Regarding claim 29, Chen teaches a bipolar transistor wherein the first doping concentration of the substrate is N- (Fig. 6g1).

Regarding claim 30, Chen teaches a bipolar transistor wherein the second doping concentration of the substrate is N+ (Fig. 6g1).

Regarding claim 31, Chen teaches a bipolar transistor wherein the first doping concentration of the substrate is N- and wherein the second doping concentration of the substrate is N+, (Fig. 6g1).

Regarding claim 32 referring to Fig. 6H 6g1 of Chen’s invention (wherein Fig. 6H is relied upon for the contact structure 82/84), Chen teaches a semiconductor structure comprising: 
a semiconductor substrate (structure excluding layers 52/56, Fig. 6g1), including a top surface (surface on which layers 52/56 are formed, Fig. 6g1); 
a first region (54R) of a first conductivity type (P type, Fig. 6g1) extending downward into the substrate from the top surface (Fig. 6g1), the first region having a first doping concentration (P- concentration, see Col. 11 lines 48-49 (54r is referred to as P- main), Fig. 6g1);
a second region (74, Col. 10 line 35) of a second conductivity type (N type) disposed in the substrate (Fig. 6g1); 
a third region (80, Col. 11 line 38) of the first conductivity type (P type) extending downward into the first region from the top surface and abutting the top surface Fig. 6g1, the third region having a second doping concentration (P+ concentration, Fig. 6g1) greater than the first doping concentration (P+ > P-);

a fifth region (66, Col. 10 line 28) of the second conductivity type (N type, Fig. 6g1) extending downward into the first region (Fig. 6g1), the fifth region abutting the top surface and abutting an upper portion of the first lateral side of the fourth region (Fig. 6g1), the fifth region having a fourth doping concentration (N- concentration, Fig. 6g1) less than the third doping concentration (N < N+).

Regarding claim 33 referring to Fig. 6H/6g1 of Chen’s invention (wherein Fig. 6H is relied upon for the contact structure 82/84), Chen teaches a bipolar transistor, comprising:
a semiconductor substrate (72, Fig. 6g1), including a top surface (surface on which layers 52/56 are formed, Fig. 6g1);
a first region (54R) of a first conductivity type (P type, Fig. 6g1), different than a conductivity type of the substrate (wherein substrate 72 is N- type), extending downward into the substrate from the top surface (Fig. 6g1), the first region having a first doping concentration (P- concentration, see Col. 11 lines 48-49 (54r is referred to as P- main), Fig. 6g1);

a base region (80, Col. 11 line 38) of the first conductivity type (P type) extending downward into the first region from the top surface and abutting the top surface (Fig. 6g1), the base region having a second doping concentration (P+ concentration, Fig. 6g1) greater than the first doping concentration (P+ > P-);
a first emitter region (64, Col. 9 lines 57/58) of the second conductivity type (N type, Fig. 6g1) extending downward into the first region and abutting the top surface (Fig. 6g1), the first emitter region having a third doping concentration, the first emitter region having a third doping concentration (N+ concentration, Fig. 6g1), the first emitter region including a first lateral side (portion of 64 extending beyond region 66 and/or region 64 represented with dashed line –where the dashed line indicates the boundary where region 64 would be referenced to as region 66 and where a region beyond the dashed line is referred to as a different region i.e. region 66 , see annotation of Fig. 6g1 hereinafter) spaced from and facing the base region (Fig. 6g1; at least in view of portion of 64 extending beyond region 66 and/or the dashed interface of region 64 –see annotation of Fig. 6g1); and 
a second emitter region (66, Col. 10 line 28) of the second conductivity type (N type, Fig. 6g1) extending downward into the first region (Fig. 6g1), the second emitter region abutting the top surface and abutting an upper portion of the first lateral side of the first emitter region (Fig. 6g1), the second emitter region having a fourth doping concentration (N- concentration, Fig. 6g1) less than the third doping concentration (N < N+).

Regarding claim 35 referring to Fig. 6g1/6H of Chen’s invention (wherein Fig. 6H is relied upon for the contact structure 82/84), Chen teaches an integrated circuit (1C), comprising:
a semiconductor substrate (72, Fig. 6g1), including a top surface (surface on which layers 52/56 are formed, Fig. 6g1);
a first region (54R) of a first conductivity type (P type, Fig. 6g1), different than a conductivity type of the substrate (wherein substrate 72 is N- type), extending downward into the substrate from the top surface (Fig. 6g1), the first region having a first doping concentration (P- concentration, see Col. 11 lines 48-49 (54r is referred to as P- main), Fig. 6g1);
a collector region (74, Col. 10 line 35) of a second conductivity type (N type) disposed in the substrate (Fig. 6g1); 
a base region (80, Col. 11 line 38) of the first conductivity type (P type) extending downward into the first region from the top surface and abutting the top surface (Fig. 6g1), the base region having a second doping concentration (P+ concentration, Fig. 6g1) greater than the first doping concentration (P+ > P-);
a conductive base contact (84B) abutting the base region above the top surface (Fig. 6g1/6H);
a first emitter region (64, Col. 9 lines 57/58) of the second conductivity type (N type, Fig. 6g1) extending downward into the first region and abutting the top surface (Fig. 6g1), the first emitter region having a third doping concentration, the first emitter region having a third doping concentration (N+ concentration, Fig. 6g1), the first emitter region including a first lateral side (interface of region 64 and 66 and portion of 64 extending beyond region 66, see annotation of Fig. 6g1) spaced from and facing the base region (Fig. 6g1; at least in view of portion of 64 extending beyond region 66 and/or the dashed interface of region 64 –see annotation of Fig. 6g1);

a second emitter region (66, Col. 10 line 28) of the second conductivity type (N type, Fig. 6g1) extending downward into the first region (Fig. 6g1), the second emitter region abutting the top surface and abutting an upper portion of the first lateral side of the first emitter region (Fig. 6g1), the second emitter region having a fourth doping concentration (N- concentration, Fig. 6g1) less than the third doping concentration (N < N+).

Regarding claim 39, Chen teaches a bipolar transistor wherein the semiconductor substrate comprises an upper portion (a portion of region 54R closer to the top surface and to the right of region 80, Fig. 6g1) of the first conductivity type having a first doping concentration (Fig. 6g1) and a lower portion (portion or region 80 closer to region 72, Fig. 6g1) of the first conductivity type having a second doping concentration (Fig. 6g1).

Regarding claim 40, Chen teaches an IC wherein the semiconductor substrate comprises an upper portion (a portion of region 54R closer to the top surface and to the right of region 80, Fig. 6g1) of the first conductivity type having a first doping concentration (Fig. 6g1) and a lower portion (portion or region 80 closer to region 72, Fig. 6g1) of the first conductivity type having a second doping concentration (Fig. 6g1).



In view of another interpretation, claims 33, 35, 47 and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. [US Patent 5726069] (hereinafter Chen-069).

Regarding claim 33 referring to Fig. 6g1/6H of Chen-069’s invention (wherein Fig. 6H is relied upon for the contact structure 82/84), Chen-069 teaches a bipolar transistor, comprising:
a semiconductor substrate (72, Fig. 6g1), including a top surface (surface on which layers 52/56 are formed, Fig. 6g1);
a first region (54R) of a first conductivity type (P type, Fig. 6g1), different than a conductivity type of the substrate (wherein substrate 72 is N- type), extending downward into the substrate from the top surface (Fig. 6g1), the first region having a first doping concentration (P- concentration, see Col. 11 lines 48-49 (54r is referred to as P- main), Fig. 6g1);
a collector region (74, Col. 10 line 35) of a second conductivity type (N type) disposed in the substrate (Fig. 6g1); 
a base region (portion of 80 –see annotation of Fig. 6g1 of Chen-069; wherein the limitation “region” can be interpreted as "an area of a body having natural or arbitrarily assigned boundaries") of the first conductivity type (P type) extending downward into the first region from the top surface and abutting the top surface (Fig. 6g1), the base region having a second doping concentration (P+ concentration, Fig. 6g1) greater than the first doping concentration (P+ > P-);
a first emitter region (64, Col. 9 lines 57/58) of the second conductivity type (N type, Fig. 6g1) extending downward into the first region and abutting the top surface (Fig. 6g1), the first emitter region having a third doping concentration, the first emitter region having a third doping concentration (N+ concentration, Fig. 6g1), the first emitter 
a second emitter region (66, Col. 10 line 28) of the second conductivity type (N type, Fig. 6g1) extending downward into the first region (Fig. 6g1), the second emitter region abutting the top surface and abutting an upper portion of the first lateral side of the first emitter region (Fig. 6g1), the second emitter region having a fourth doping concentration (N- concentration, Fig. 6g1) less than the third doping concentration (N < N+).

    PNG
    media_image4.png
    548
    1005
    media_image4.png
    Greyscale

Annotation of Fig. 6g1 of Chen-069

Regarding claim 35 referring to Fig. 6g1/6H of Chen-069’s invention (wherein Fig. 6H is relied upon for the contact structure 82/84), Chen-069 teaches an integrated circuit (1C), comprising:

a first region (54R) of a first conductivity type (P type, Fig. 6g1), different than a conductivity type of the substrate (wherein substrate 72 is N- type), extending downward into the substrate from the top surface (Fig. 6g1), the first region having a first doping concentration (P- concentration, see Col. 11 lines 48-49 (54r is referred to as P- main), Fig. 6g1);
a collector region (74, Col. 10 line 35) of a second conductivity type (N type) disposed in the substrate (Fig. 6g1); 
a base region (portion of 80 –see annotation of Fig. 6g1 of Chen-069; wherein the limitation “region” can be interpreted as "an area of a body having natural or arbitrarily assigned boundaries") of the first conductivity type (P type) extending downward into the first region from the top surface and abutting the top surface (Fig. 6g1), the base region having a second doping concentration (P+ concentration, Fig. 6g1) greater than the first doping concentration (P+ > P-);
a conductive base contact (84B) abutting the base region above the top surface (Fig. 6g1/6H);
a first emitter region (64, Col. 9 lines 57/58) of the second conductivity type (N type, Fig. 6g1) extending downward into the first region and abutting the top surface (Fig. 6g1), the first emitter region having a third doping concentration, the first emitter region having a third doping concentration (N+ concentration, Fig. 6g1), the first emitter region including a first lateral side (interface of region 64 and 66 and portion of 64 extending beyond region 66, see annotation of Fig. 6g1) spaced from and facing the base region (Fig. 6g1; at least in view of portion of 64 extending beyond region 66 and/or the dashed interface of region 64 –see annotation of Fig. 6g1);

a second emitter region (66, Col. 10 line 28) of the second conductivity type (N type, Fig. 6g1) extending downward into the first region (Fig. 6g1), the second emitter region abutting the top surface and abutting an upper portion of the first lateral side of the first emitter region (Fig. 6g1), the second emitter region having a fourth doping concentration (N- concentration, Fig. 6g1) less than the third doping concentration (N < N+).

Regarding claim 47, Chen-069 teaches a bipolar transistor wherein the base region extends into but not through the first region (Fig. 6g1).

Regarding claim 48, Chen-069 teaches an integrated circuit (IC) wherein the base region extends into but not through the first region (Fig. 6g1).

Claims 1-2, 4, 6, 8-9, 13-15, 22, 24, 26, 28, 30-32-35, 38, 41-43 and 45-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Villa. [US Patent 5605850].

Regarding claim 1 referring to Fig. 2 of Villa’s invention, Villa teaches a bipolar transistor, comprising:
a semiconductor substrate (41/42, Fig. 2), including a top surface (51, Fig. 2);
a first region (region 42 or region annotated as first region --see annotation of Fig. 2; wherein the limitation “region” can be interpreted as "an area of a body having natural or arbitrarily assigned boundaries") of a first conductivity type (N type, Fig. 2) extending downward into the substrate from the top surface (see annotation of Fig. 2;), the first region having a first doping concentration (N concentration, Fig. 2);

a base region (curvature 47, Fig. 2) of the first conductivity type (N type) extending downward into the first region from the top surface and abutting the top surface (Fig. 2), the base region having a second doping concentration (N+ concentration, Fig. 2) greater than the first doping concentration (N+ > N);
a first emitter region (45, Col. 9 line 50, Fig. 2) of the second conductivity type (P type, Fig. 2) extending downward a first distance into the first region and abutting the top surface (Fig. 2), the first emitter region having a third doping concentration (P+ concentration, Fig. 2), the first emitter region including a first lateral side (Fig. 2) spaced from and facing the base region (Fig. 2); and 
a second emitter region (region of 46 to the left of 45, Fig. 2, wherein the present figure is that of a PNP transistor thus: 45-46 is the (P) emitter, 47 is the (N) base and 48-50 is the (P) collector) of the second conductivity type (P type, Fig. 2) extending downward a second distance (Fig. 2), which is less than the first distance (Fig. 2), into the first region (Fig. 2), the second emitter region abutting the top surface and abutting an upper portion of the first lateral side of the first emitter region (Fig. 2), the second emitter region having a fourth doping concentration (P concentration, Fig. 2) less than the third doping concentration (P < P+, Fig. 2).

    PNG
    media_image5.png
    403
    938
    media_image5.png
    Greyscale

Annotation of Fig. 2

Regarding claim 2 referring to Fig. 2 of Villa’s invention, Villa teaches a bipolar transistor, comprising: 
a semiconductor substrate (41/42, Fig. 2), including a top surface (51, Fig. 2);
a first region (region 42 or region annotated as first region --see annotation of Fig. 2; wherein the limitation “region” can be interpreted as "an area of a body having natural or arbitrarily assigned boundaries") of a first conductivity type (N type, Fig. 2) extending downward into the substrate from the top surface (see annotation of Fig. 2;), the first region having a first doping concentration (N concentration, Fig. 2);
a collector region (curvature 48-50, Fig. 2) of a second conductivity type (P type) disposed in the substrate (Fig. 2);  
a first base region (left half of curvature 47, Fig. 2) of the first conductivity type (Fig. 2) extending downward into the first region from the top surface and abutting the top surface (Fig. 2), the first base region having a second doping concentration (N+, Fig. 2) greater than the first doping concentration (Fig. 2); 
a second base region (right half of curvature 47, Fig. 2) of the first conductivity type extending downward into the first region from the top surface and abutting the top 
a first emitter region (45, Fig. 2) of the second conductivity type extending downward a first distance into the first region and abutting the top surface (Fig. 2), the first emitter region having a third doping concentration (P+, Fig. 2), the first emitter region including a first lateral side (left side, Fig. 2) spaced from and facing the base region (Fig. 2), wherein the first emitter region includes a second lateral side (right side, Fig. 2) spaced from and facing the second base region (Fig. 2); and 
a second emitter region (curvature 46 , Fig. 2, wherein the present figure that of a PNP transistor thus: 45-46 is the (P) emitter, 47 is the (N) base and 48-50 is the (P) collector) of the second conductivity type (Fig. 2) extending downward a second distance (Fig. 2), which is less than the first distance (Fig. 2), into the first region (Fig. 2), the second emitter region abutting the top surface and abutting an upper portion of the first lateral side of the first emitter region (Fig. 2), the second emitter region having a fourth doping concentration (P, Fig. 2) less than the third doping concentration (Fig. 2), wherein the second emitter region abuts an upper portion of the second lateral side of the first emitter region (Fig. 2).

Regarding claim 4 referring to Fig. 2 of Villa’s invention, Villa teaches a bipolar transistor, comprising:
a semiconductor substrate(41/42, Fig. 2), including a top surface (51, Fig. 2);
a first region (region 42 or region annotated as first region --see annotation of Fig. 2; wherein the limitation “region” can be interpreted as "an area of a body having natural or arbitrarily assigned boundaries") of a first conductivity type (N type, Fig. 2) extending downward into the substrate from the top surface (see annotation of Fig. 2;), the first region having a first doping concentration (N concentration, Fig. 2);

a base region (left half of curvature 47, Fig. 2) of the first conductivity type (N type) abutting the top surface and extending downward into the first region from the top surface (Fig. 2), the base region having a second doping concentration (N+, Fig. 2) greater than the first doping concentration (Fig. 2);  TI-759065Application No. 15/193,015 Amendment dated August 27, 2019 Reply to Office Action of May 24, 2019 
a second base region (right half of curvature 47, Fig. 2) of the first conductivity type abutting the top surface and extending downward into the first region from the top surface (Fig. 2), the second base region having the second doping concentration (Fig. 2); 
a first emitter region (45, Col. 9 line 50, Fig. 2) of the second conductivity type (Fig. 2) extending downward from the top surface into the first region to a first depth and abutting the top surface (Fig. 2), the first emitter region having a third doping concentration (P+, Fig. 2), the first emitter region including a first lateral side spaced from and facing the base region and a second lateral side spaced from and facing the second base region (Fig. 2); and 
a second emitter region (curvature 46, Fig. 2, wherein the present figure is that of a PNP transistor thus: 45-46 is the (P) emitter, 47 is the (N) base and 48-50 is the (P) collector) extending downward from the top surface into the first region to a second depth which is less than the first depth (Fig. 2), the second emitter region abutting the top surface and abutting an upper portion of the first lateral side of the first emitter region and an upper portion of the second lateral side of the first emitter region (Fig. 2), the second emitter region having a fourth doping concentration (P, Fig. 2) less than the third doping concentration (Fig. 2).  

Regarding claim 6 referring to Fig. 2 of Villa’s invention, Villa teaches a bipolar transistor, comprising:
a semiconductor substrate (41/42, Fig. 2), including a top surface (51, Fig. 2);
a first region (region 42 or region annotated as first region --see annotation of Fig. 2; wherein the limitation “region” can be interpreted as "an area of a body having natural or arbitrarily assigned boundaries") of a first conductivity type (N type, Fig. 2) extending downward into the substrate from the top surface (see annotation of Fig. 2;), the first region having a first doping concentration (N concentration, Fig. 2);
a collector region (curvature 48-50, Fig. 2, Fig. 2) of a second conductivity type (P type) disposed in the substrate (Fig. 2);  
a base region (curvature 47, Fig. 2) of the first conductivity type (N type) abutting the top surface and extending downward into the first region from the top surface (Fig. 2), the base region having a second doping concentration (N+ concentration, Fig. 2) greater than the first doping concentration (Fig. 2);
a first emitter region (45, Col. 9 line 50, Fig. 2) of the second conductivity type (P type, Fig. 2) extending downward from the top surface into the first region to a first depth and abutting the top surface (Fig. 2), the first emitter region having a third doping concentration (P+ concentration, Fig. 2), the first emitter region including a first lateral side (Fig. 2) spaced from and facing the base region (Fig. 2); and 
a second emitter region (region of 46 to the left of 45, Fig. 2, wherein the present figure is that of a PNP transistor thus: 45-46 is the (P) emitter, 47 is the (N) base and 48-50 is the (P) collector) of the second conductivity type (P type, Fig. 2) extending downward from the top surface into the first region to a second depth which is less than the first depth and abutting the top surface and an upper portion of the first lateral side of the first emitter region (Fig. 2), the second emitter region having a fourth doping concentration (P concentration, Fig. 2) less than the third doping concentration (Fig. 2).

Regarding claim 8 Villa teaches a bipolar transistor further comprising;
a conductive base contact (B) abutting the base region above the top surface (Fig. 2); and a
conductive emitter contact (E) abutting the first emitter region above the top surface (Fig. 2).

Regarding claim 9 referring to Fig. 2 of Villa’s invention, Villa teaches an integrated circuit (IC), comprising:
a semiconductor substrate (41/42, Fig. 2), including a top surface (51, Fig. 2);
a first region (region 42 or region annotated as first region --see annotation of Fig. 2; wherein the limitation “region” can be interpreted as "an area of a body having natural or arbitrarily assigned boundaries") of a first conductivity type (N type, Fig. 2) extending downward into the substrate from the top surface (see annotation of Fig. 2;), the first region having a first doping concentration (N concentration, Fig. 2);
a collector region (curvature 49, Fig. 2) of a second conductivity type (P type) disposed in the substrate (Fig. 2);  
a base region (curvature 47, Fig. 2) of the first conductivity type (N type) extending downward into the first region from the top surface and abutting the top surface (Fig. 2), the base region having a second doping concentration (N+ concentration, Fig. 2) greater than the first doping concentration (N+ > N);
a conductive base contact (C) abutting the base region above the top surface (Fig. 2); 
a first emitter region (45, Col. 9 line 50, Fig. 2) of the second conductivity type (P type, Fig. 2) extending downward a first distance into the first region and abutting the top surface (Fig. 2), the first emitter region having a third doping concentration (P+ 
a conductive emitter contact (E) abutting the first emitter region above the top surface (Fig. 2);
a second emitter region (curvature 46, Fig. 2, wherein the present figure is that of a PNP transistor thus: 45-46 is the (P) emitter, 47 is the (N) base and 48-50 is the (P) collector) of the second conductivity type (P type, Fig. 2) extending downward a second distance (Fig. 2), which is less than the first distance (Fig. 2), into the first region (Fig. 2), the second emitter region abutting the top surface and abutting an upper portion of the first lateral side of the first emitter region (Fig. 2), the second emitter region having a fourth doping concentration (P concentration, Fig. 2) less than the third doping concentration (Fig. 2).

Regarding claim 13 referring to Fig. 2 of Villa’s invention, Villa teaches an integrated circuit (IC), comprising:
a semiconductor substrate (41/42, Fig. 2), including a top surface (51, Fig. 2);
a first region (region 42 or region annotated as first region --see annotation of Fig. 2; wherein the limitation “region” can be interpreted as "an area of a body having natural or arbitrarily assigned boundaries") of a first conductivity type (N type, Fig. 2) extending downward into the substrate from the top surface (see annotation of Fig. 2), the first region having a first doping concentration (N concentration, Fig. 2);
a collector region (curvature 50, Fig. 2) of a second conductivity type (P type, Fig. 2) extending downward into the substrate front the top surface (Fig. 2), the collector region being laterally spaced from the first region (Fig2);
a base region (curvature 47, Fig. 2) of the first conductivity type (N type) extending downward into the first region from the top surface and abutting the top 
a conductive base contact (B) abutting the base region above the top surface (Fig. 2); 
a first emitter region (45, Fig. 2) of the second conductivity type (P type, Fig. 2) extending downward into the first region and abutting the top surface (Fig. 2), the first emitter region having a third doping concentration (P+ concentration, Fig. 2), the first emitter region including a first lateral side (left side, Fig. 2) spaced from and facing the base region (Fig. 2);
a conductive emitter contact (E) abutting the first emitter region above the top surface (Fig. 2); 
a second emitter region (curvature 46, Fig. 2) of the second conductivity type (P type, Fig. 2) extending downward into the first region (Fig. 2), the second emitter region abutting the top surface and abutting an upper portion of the first lateral side of the first emitter region (Fig. 2), the second emitter region having a fourth doping concentration (P concentration, Fig. 2) less than the third doping concentration (Fig. 2); and
wherein the bipolar transistor further comprises a collector contact (C) abutting the collector region above the top surface (Fig. 2).

Regarding claim 14 referring to Fig. 2 of Villa’s invention, Villa teaches an integrated circuit (IC), comprising: 
a semiconductor substrate (41/42, Fig. 2), including a top surface (51, Fig. 2);
a first region (region 42 or region annotated as first region --see annotation of Fig. 2; wherein the limitation “region” can be interpreted as "an area of a body having natural or arbitrarily assigned boundaries") of a first conductivity type (N type, Fig. 2) 
a collector region (curvature  48-50, Fig. 2) of a second conductivity type (P type) disposed in the substrate (Fig. 2);  
a base region (left half of curvature 47, Fig. 2) of the first conductivity type (N, Fig. 2) extending downward into the first region from the top surface and abutting the top surface (Fig. 2), the base region having a second doping concentration (N+, Fig. 2) greater than the first doping concentration (Fig. 2); 
a second base region (right half of curvature 47, Fig. 2) of the first conductivity type (Fig. 2) extending downward into the first region from the top surface and abutting the top surface (Fig. 2), the second base region having the second doping concentration (Fig. 2); 
a conductive base (B) contact abutting the base region above the top surface (Fig. 2); 
a first emitter region (45, Fig. 2) of the second conductivity type (P type, Fig. 2) extending downward a first distance into the first region and abutting the top surface (Fig. 2), the first emitter region having a third doping concentration (P+, Fig. 2), the first emitter region including a first lateral side (left side,, Fig. 2) spaced from and facing the base region (Fig. 2) and a second lateral side (right side, Fig. 2) spaced from and facing the second base region (Fig. 2); 
a conductive emitter (E) contact abutting the first emitter region above the top surface (Fig. 2); and 
a second emitter region (curvature 46, Fig. 2, wherein the present figure that of a PNP transistor thus: 45-46 is the (P) emitter, 47 is the (N) base and 48-50 is the (P) collector) of the second conductivity type (P type, Fig. 2) extending downward a second distance (Fig. 2), which is less than the first distance (Fig. 2), into the first region (Fig. 2), 

Regarding claim 15 referring to Fig. 2 of Villa’s invention, Villa teaches an integrated circuit (IC), comprising a semiconductor substrate (41/42, Fig. 2), including a top surface (51, Fig. 2);
a first region (region 42 or region annotated as first region --see annotation of Fig. 2; wherein the limitation “region” can be interpreted as "an area of a body having natural or arbitrarily assigned boundaries") of a first conductivity type (N type, Fig. 2) extending downward into the substrate from the top surface (Fig. 2), the first region having a first doping concentration (N concentration, Fig. 2);
a collector region (curvature 48-50, Fig. 2) of a second conductivity type (P type) disposed in the substrate (Fig. 2);  
a base region (curvature 47, Fig. 2) of the first conductivity type (N type) extending downward into the first region from the top surface and abutting the top surface (Fig. 2), the base region having a second doping concentration (N+ concentration, Fig. 2) greater than the first doping concentration (Fig. 2);
a conductive base contact (B) abutting the base region above the top surface (Fig. 2); 
a first emitter region (45, Fig. 2) of the second conductivity type (P type, Fig. 2) abutting the top surface and extending downward from the top surface into the first region to a first depth (Fig. 2), the first emitter region having a third doping concentration (P+ concentration, Fig. 2), the first emitter region including a first lateral side (left side Fig. 2) spaced from and facing the base region (Fig. 2);

a second emitter region (curvature 46, Fig. 2, wherein the present figure that of a PNP transistor thus: 45-46 is the (P) emitter, 47 is the (N) base and 48-50 is the (P) collector) of the second conductivity type (P type, Fig. 2) extending downward from the top surface into the first region to a second depth wherein the second depth is less than the first depth (Fig. 2), the second emitter region abutting the top surface and abutting an upper portion of the first lateral side of the first emitter region (Fig. 2), the second emitter region having a fourth doping concentration (P concentration, Fig. 2) less than the third doping concentration (Fig. 2),

Regarding claim 22, Villa teaches an IC wherein the first conductivity type is N, and the second conductivity type is P, and wherein the bipolar transistor is a PNP transistor (Col. 2, line 15).

Regarding claim 24, Villa teaches a bipolar transistor wherein the semiconductor substrate comprises an upper portion (42, see annotation of Fig. 2) of the first conductivity type having a first doping concentration (N, Fig. 2) and a lower portion (43, Fig. 2) of the first conductivity type (Fig. 2) having a second doping concentration (N+, Fig. 2).

Regarding claim 26, Villa teaches a bipolar transistor wherein the second doping concentration of the substrate is N+ (Fig. 2).

Regarding claim 28, Villa teaches a bipolar transistor wherein the semiconductor substrate comprises an upper portion (42, see annotation of Fig. 2) of the 

Regarding claim 30, Villa teaches a bipolar transistor wherein the second doping concentration of the substrate is N+ (Fig. 2).

Regarding claim 31, Villa teaches a bipolar transistor wherein the first doping concentration of the substrate is N- and wherein the second doping concentration of the substrate is N+, (Fig. 2).

Regarding claim 32 referring to Fig. 2 of Villa’s invention, Villa teaches a semiconductor structure comprising: 
a semiconductor substrate (41/42, Fig. 2), including a top surface (51, Fig. 2);
a first region (region 42 or region annotated as first region --see annotation of Fig. 2; wherein the limitation “region” can be interpreted as "an area of a body having natural or arbitrarily assigned boundaries") of a first conductivity type (N type, Fig. 2) extending downward into the substrate from the top surface (see annotation of Fig. 2;), the first region having a first doping concentration (N concentration, Fig. 2);
a second region (curvature 48-50, Fig. 2) of a second conductivity type (P type) disposed in the substrate (Fig. 2); 
a third region (curvature 47, Fig. 2) of the first conductivity type (N type) extending downward into the first region from the top surface and abutting the top surface (Fig. 2), the third region having a second doping concentration (N+ concentration, Fig. 2) greater than the first doping concentration (Fig. 2);

a fifth region (curvature 46, Fig. 2) of the second conductivity type (P type, Fig. 2) extending downward into the first region (Fig. 2), the fifth region abutting the top surface and abutting an upper portion of the first lateral side of the fourth region (Fig. 2), the fifth region having a fourth doping concentration (P concentration, Fig. 2) less than the third doping concentration (Fig. 2).

Regarding claim 33, referring to Fig. 2 of Villa’s invention, Villa teaches a bipolar transistor, comprising: 
a semiconductor substrate (41/42, Fig. 2), including a top surface (51, Fig. 2);
a first region (region 42 or region annotated as first region --see annotation of Fig. 2; wherein the limitation “region” can be interpreted as "an area of a body having natural or arbitrarily assigned boundaries") of a first conductivity type (N type, Fig. 2), different than a conductivity type of the substrate (wherein conductivity type of region 41 is P type, Fig. 2), extending downward into the substrate from the top surface (see annotation of Fig. 2;), the first region having a first doping concentration (N concentration, Fig. 2); 
a collector region (curvature 48-50, Fig. 2) of a second conductivity type disposed in the substrate (Fig. 2); 
a base region (curvature 47, Fig. 2) of the first conductivity type extending downward into the first region from the top surface and abutting the top surface (Fig. 2), 
a first emitter region (45, Col. 9 line 50, Fig. 2) of the second conductivity type (P type, Fig. 2) extending downward into the first region and abutting the top surface (Fig. 2), the first emitter region having a third doping concentration (P+ concentration, Fig. 2), the first emitter region including a first lateral side spaced from and facing the base region (Fig. 2); and 
a second emitter region (region of 46 to the left of 45, Fig. 2, wherein the present figure is that of a PNP transistor thus: 45-46 is the (P) emitter, 47 is the (N) base and 48-50 is the (P) collector) of the second conductivity type (P type, Fig. 2) extending downward into the first region (Fig. 2), the second emitter region abutting the top surface and abutting an upper portion of the first lateral side of the first emitter region (Fig. 2), the second emitter region having a fourth doping concentration less than the third doping concentration (P < P+, Fig. 2).  

Regarding claim 34 referring to Fig. 2 of Villa’s invention, Villa teaches a bipolar transistor, comprising: 
a semiconductor substrate (41/42, Fig. 2), including a top surface (51, Fig. 2); 
a first region (region 42 or region annotated as first region --see annotation of Fig. 2; wherein the limitation “region” can be interpreted as "an area of a body having natural or arbitrarily assigned boundaries") of a first conductivity type (N type, Fig. 2), different than a conductivity type (P type 41, Fig. 2) of the substrate (Fig. 2), extending downward into the substrate from the top surface (Fig. 2), the first region having a first doping concentration (N concentration, Fig. 2); 
a collector region (curvature 48-50, Fig. 2) of a second conductivity type (P type) disposed in the substrate (Fig. 2);  

a second base region (right half of curvature 47, Fig. 2) of the first conductivity type extending downward into the first region from the top surface and abutting the top surface (Fig. 2), the second base region having the second doping concentration (Fig. 2); 
a first emitter region (45, Fig. 2) of the second conductivity type (Fig. 2) extending downward into the first region and abutting the top surface (Fig. 2), the first emitter region having a third doping concentration (P+, Fig. 2), the first emitter region including a first lateral side (left side, Fig. 2) spaced from and facing the base region (Fig. 2), wherein the first emitter region includes a second lateral side (right side, Fig. 2) spaced from and facing the second base region (Fig. 2); and 
a second emitter region (curvature 46, Fig. 2, wherein the present figure that of a PNP transistor thus: 45-46 is the (P) emitter, 47 is the (N) base and 48-50 is the (P) collector) of the second conductivity type extending downward into the first region (Fig. 2), the second emitter region abutting the top surface and abutting an upper portion of the first lateral side of the first emitter region (Fig. 2), the second emitter region having a fourth doping concentration (P, Fig. 2) less than the third doping concentration (Fig. 2), wherein the second emitter region abuts an upper portion of the second lateral side of the first emitter region (Fig. 2).  

Regarding claim 35, referring to Fig. 2 of Villa’s invention, Villa teaches an integrated circuit (IC), comprising: 
a semiconductor substrate (41/42, Fig. 2), including a top surface (51, Fig. 2);

a collector region (curvature 48-50, Fig. 2) of a second conductivity type disposed in the substrate (Fig. 2); 
a base region (curvature 47, Fig. 2) of the first conductivity type extending downward into the first region from the top surface and abutting the top surface (Fig. 2), the base region having a second doping concentration greater than the first doping concentration (N+ > N); 
a conductive base contact (B, Col. 2 line 59) abutting the base region above the top surface (Fig. 2); 
a first emitter region (45, Col. 9 line 50, Fig. 2) of the second conductivity type (P type, Fig. 2) extending downward into the first region and abutting the top surface (Fig. 2), the first emitter region having a third doping concentration (P+ concentration, Fig. 2), the first emitter region including a first lateral side spaced from and facing the base region (Fig. 2); 
a conductive emitter contact (C, Col. 2 line 58) abutting the first emitter region above the top surface (Fig. 2); and TI-7590615Application No. 15/193,015 Amendment dated August 27, 2019 Reply to Office Action of May 24, 2019 
a second emitter region (region of 46 to the left of 45, Fig. 2, wherein the present figure is that of a PNP transistor thus: 45-46 is the (P) emitter, 47 is the (N) base and 48-50 is the (P) collector) of the second conductivity type (P type, Fig. 2) extending downward into the first region (Fig. 2), the second emitter region abutting the top surface 

Regarding claim 38 referring to Fig. 2 of Villa’s invention, Villa teaches an integrated circuit (IC), comprising:
a semiconductor substrate (41/42, Fig. 2), including a top surface (51, Fig. 2); 
a first region (region 42 or region annotated as first region --see annotation of Fig. 2; wherein the limitation “region” can be interpreted as "an area of a body having natural or arbitrarily assigned boundaries") of a first conductivity type (N type, Fig. 2), different than a conductivity type (P type 41, Fig. 2) of the substrate (Fig. 2), extending downward into the substrate from the top surface (Fig. 2), the first region having a first doping concentration (N concentration, Fig. 2); 
a collector region (curvature 48-50, Fig. 2) of a second conductivity type (P type) disposed in the substrate (Fig. 2);  
a first base region (left half of curvature 47, Fig. 2) of the first conductivity type (Fig. 2) extending downward into the first region from the top surface and abutting the top surface (Fig. 2), the first base region having a second doping concentration (N+, Fig. 2) greater than the first doping concentration (Fig. 2); 
a second base region (right half of curvature 47, Fig. 2) of the first conductivity type extending downward into the first region from the top surface and abutting the top surface (Fig. 2), the second base region having the second doping concentration (Fig. 2); 
a conductive base contact (B) abutting the base region above the top surface (Fig. 2); 

a conductive emitter contact (E) abutting the first emitter region above the top surface (Fig. 2); and 
a second emitter region (curvature 46, Fig. 2, wherein the present figure that of a PNP transistor thus: 45-46 is the (P) emitter, 47 is the (N) base and 48-50 is the (P) collector) of the second conductivity type extending downward into the first region (Fig. 2), the second emitter region abutting the top surface and abutting an upper portion of the first lateral side of the first emitter region (Fig. 2), the second emitter region having a fourth doping concentration (P, Fig. 2) less than the third doping concentration (Fig. 2), wherein the second emitter region abuts an upper portion of the second lateral side of the first emitter region (Fig. 2).

Regarding claim 41, Villa teaches a bipolar transistor wherein the base region extends into but not through the first region (Fig. 2).

Regarding claim 42, Villa teaches a bipolar transistor wherein the base region extends into but not through the first region (Fig. 2).

Regarding claim 43, Villa teaches an integrated circuit (IC) wherein the base region extends into but not through the first region (Fig. 2).

Regarding claim 45, Villa teaches an integrated circuit (IC) wherein the base region extends into but not through the first region (Fig. 2).

Regarding claim 46, Villa teaches a semiconductor structure wherein the third region extends into but not through the fourth region (Fig. 2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-12 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nagai [US PGPUB 20130020679].

Regarding claim 10, Chen teaches the limitation of claim 9 upon which claim 10 depends.
Chen does not specifically teach an IC further comprising a metallization structure disposed over the top surface of the substrate, the metallization structure including conductive structures to allow external connection to the base contact, and the emitter contact.
However it is noted that Chen teaches that the fabrication of the transistor in FIG. 6h is completed by depositing an appropriate passivating layer (not shown) on top of the structure and then etching pad openings through the passivating layer (Col. 12 line 2-6).
Thus a person having ordinary skills in the art will understand that depositing passivating layer on top of the structure and then etching pad openings through the passivating layer would result in forming an interconnect/metallization structure of the depicted structure.
Referring to Fig. 5 of Nagai’s invention, Nagai teaches forming a metallization structure (all layers formed on layer 106/including layer 106 and excluding layer 113) disposed over a transistor structure (all layers beneath layer 106, Fig. 5), the metallization structure including conductive structures (109B and 109D-109K/109B and 112D-112K/110B and 112D-112K, Para 106/108) to allow external connection to contacts (104/105) of the transistor.
In view of such teaching by Nagai, it would have been obvious to a person having ordinary skills in the art to have the device of Chen comprising the teaching of Nagai in order to allow for connection between the transistor and other components of a device that the transistor is integrated with.

Regarding claim 11 referring to Fig. Fig. 6g1 of Chen’s invention (wherein Fig. 6H is relied upon for the contact structure 82/84), Chen teaches an integrated circuit (IC), comprising:

a first region (54R) of a first conductivity type (P type, Fig. 6g1) extending downward into the substrate from the top surface (Fig. 6g1), the first region having a first doping concentration (P concentration, Fig. 6g1);
a collector region (76, Col. 10 line 44) of a second conductivity type (N type) extending downward into the substrate from the top surface (Fig. 6g1), the collector region being laterally spaced from the first region (Fig. 6g1);
a base region (80, Col. 11 line 38) of the first conductivity type (P type) extending downward into the first region from the top surface and abutting the top surface (Fig. 6g1), the base region having a second doping concentration (P+ concentration, Fig. 6g1) greater than the first doping concentration (P+ > P-);
a conductive base contact (84B) abutting the base region above the top surface (Fig. 6g1/6H); 
a first emitter region (64, Col. 9 lines 57/58) of the second conductivity type (N type, Fig. 6g1) extending downward a first distance into the first region and abutting the top surface (Fig. 6g1), the first emitter region having a third doping concentration (N+ concentration, Fig. 6g1), the first emitter region including a first lateral side (interface of region 64 and 66 and portion of 64 extending beyond region 66, see annotation of Fig. 6g1) spaced from and facing the base region (Fig. 6g1; at least in view of portion of 64 extending beyond region 66 and/or the dashed interface of region 64 –see annotation of Fig. 6g1); and 
a conductive emitter contact (84E) abutting the first emitter region above the top surface (Fig. 6g1/6H); 
a second emitter region (66, Col. 10 line 28) of the second conductivity type (N type, Fig. 6g1) extending downward into the first region (Fig. 6g1), the second emitter 
a conductive collector contact (84C) abutting the collector region above the top surface (Fig. 6g1/6H).
Chen does not specifically teach a metallization structure disposed over the top surface of the substrate, the metallization structure including conductive structures to allow external connection to the collector contact, the base contact and the emitter contact.
However it is noted that Chen teaches that the fabrication of the transistor in FIG. 6h is completed by depositing an appropriate passivating layer (not shown) on top of the structure and then etching pad openings through the passivating layer (Col. 12 line 2-6).
Referring to Fig. 5 of Nagai’s invention, Nagai teaches forming a metallization structure (all layers formed on layer 106/including layer 106 and excluding layer 113) disposed over a transistor, the metallization structure including conductive structures (109B and 109D-109K/109B and 112D-112K/110B and 112D-112K, Para 106/108) to allow external connection to contacts (104/105) of the transistor.
In view of such teaching by Nagai, it would have been obvious to a person having ordinary skills in the art to have the device of Chen comprising the teaching of Nagai in order to allow for connection between the transistor and other components of a device that the transistor is integrated with.

Regarding claim 12, the modified device of Chen specifically in view of Nagai teaches an IC further comprising a passivation layer (113, Para 108) disposed 
In view of such teaching by Nagai, it would have been obvious to a person having ordinary skills in the art to have the device of Chen comprising the teaching of Nagai in based on the rationale of using known material and method to a device ready for improvement to yield predictable results (MPEP 2143).

Regarding claim 36, Chen teaches the limitation of claim 35 upon which claim 36 depends.
Chen does not specifically teach an IC further comprising a metallization structure disposed over the top surface of the substrate, the metallization structure including conductive structures to allow external connection to the base contact and the emitter contact.
However it is noted that Chen teaches that the fabrication of the transistor in FIG. 6h is completed by depositing an appropriate passivating layer (not shown) on top of the structure and then etching pad openings through the passivating layer (Col. 12 line 2-6).
Thus a person having ordinary skills in the art will understand that depositing passivating layer on top of the structure and then etching pad openings through the passivating layer would result in forming an interconnect/metallization structure of the depicted structure.
Referring to Fig. 5 of Nagai’s invention, Nagai teaches forming a metallization structure (all layers formed on layer 106/including layer 106 and excluding layer 113) disposed over a transistor structure (all layers beneath layer 106, Fig. 5), the metallization structure including conductive structures (109B and 109D-109K/109B and 
In view of such teaching by Nagai, it would have been obvious to a person having ordinary skills in the art to have the device of Chen comprising the teaching of Nagai in order to allow for connection between the transistor and other components of a device that the transistor is integrated with.

Regarding claim 37, the modified device of Chen specifically in view of Nagai teaches an IC further comprising a passivation layer (113, Para 108) disposed over a top layer of the metallization structure, the passivation layer including a Tetraethyl Orthosilicate (TEOS) material (Para 108).
In view of such teaching by Nagai, it would have been obvious to a person having ordinary skills in the art to have the device of Chen comprising the teaching of Nagai in based on the rationale of using known material and method to a device ready for improvement to yield predictable results (MPEP 2143).


Claim 11 and 44 rejected under 35 U.S.C. 103 as being unpatentable over Villa in view of Chen and Nagai.

Regarding claim 11 referring to Fig. 2 of Villa’s invention, Villa teaches an integrated circuit (IC), comprising: 
a semiconductor substrate (41/42, Fig. 2), including a top surface (51, Fig. 2);
a first region (region 42 or region annotated as first region --see annotation of Fig. 2; wherein the limitation “region” can be interpreted as "an area of a body having natural or arbitrarily assigned boundaries") of a first conductivity type (N type, Fig. 2) 
a collector region (curvature 50, Fig. 2) of a second conductivity type (P type) extending downward into the substrate from the top surface (Fig. 2), the collector region being laterally spaced from the first region (Fig. 2); 
a base region (curvature 47, Fig. 2) of the first conductivity type (N type, Fig. 2) extending downward into the first region from the top surface and abutting the top surface (Fig. 2), the base region having a second doping concentration (P+, Fig. 2) greater than the first doping concentration (Fig. 2); 
a conductive base (B) contact abutting the base region above the top surface (Fig. 2); 
a first emitter region (45, Fig. 2) of the second conductivity type (P type) extending downward into the first region and abutting the top surface (Fig. 2), the first emitter region having a third doping concentration (P+, Fig. 2), the first emitter region including a first lateral side (left side, Fig. 2) spaced from and facing the base region (Fig. 2); 
a conductive emitter contact (E) abutting the first emitter region above the top surface (Fig. 2); 
a second emitter region (curvature 46, Fig. 2; wherein the present figure is that of a PNP transistor thus: 45-46 is the (P) emitter, 47 is the (N) base and 48-50 is the (P) collector) of the second conductivity type (P type, Fig. 2) extending downward into the first region (Fig. 2), the second emitter region abutting the top surface and abutting an upper TI-759068Application No. 15/193,015portion of the first lateral side of the first emitter region (Fig. 2), the second emitter region having a fourth doping concentration (P, Fig. 2) less than the third doping (Fig. 2); 
a conductive collector (C) contact abutting the collector region above the top surface (Fig. 2).
Villa does not specifically disclose a metallization structure disposed over the top surface of the substrate, the metallization structure including conductive structures to allow external connection to the collector contact, the base contact and the emitter contact.
Referring to the invention of Chen, Chen teaches a detail structure of forming electrical conducting contacts to emitter, base and collector region (64, 80 and 76 respectively) (Fig. 6h).
In view of such teaching by Chen it would have been obvious to a person having ordinary skills in the art to have the device of Villa comprising the teaching of Chen based on the rationale of simple substitution of one known element/structure for another to obtain predictable results (MPEP 2143) such a reliable structure that reduces the possibility of electrical shorting and/or durable electrical contact.
Furthermore, it is noted that Chen teaches that the fabrication of the transistor in FIG. 6h is completed by depositing an appropriate passivating layer (not shown) on top of the structure and then etching pad openings through the passivating layer (Col. 12 line 2-6).
Referring to Fig. 5 of Nagai’s invention, Nagai teaches forming a metallization structure (all layers formed on layer 106/including layer 106 and excluding layer 113) disposed over a transistor, the metallization structure including conductive structures (109B and 109D-109K/109B and 112D-112K/110B and 112D-112K, Para 106/108) to allow external connection to contacts (104/105) of the transistor.
In view of such teaching by Nagai, it would have been obvious to a person having ordinary skills in the art to have the modified device of Villa comprising the teaching of Nagai in order to allow for connection between the transistor and other components of a device that the transistor is integrated with.

Regarding claim 44, Villa teaches an integrated circuit (IC) wherein the base region extends into but not through the first region (Fig. 2).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Ko.

Regarding claim 22, Chen teaches the limitation of claim 9 upon which claim 22 depends.
Chen does not specifically teach an IC wherein the first conductivity type is N, and the second conductivity type is P, and wherein the bipolar transistor is a PNP transistor.
Referring to Para 19 of Ko’s invention, Ko teaches that P-type impurity ions and N-type impurity ions, described below, may be interchanged with each other, so as to realize a PNP transistor and/or an NPN transistor in certain embodiments.
In view of such teaching by Ko, it would have been obvious to a person having ordinary skills in the art to change the depicted doping type of each region in the Chen’s invention to the opposite doping type in order to form a PNP transistor.

Regarding claim 23, the modified device of Chen specifically in view of Ko’s teaching of forming PNP device, teaches wherein the doping concentration of the first region is N-, the doping concentration of the collector region is P+, the doping concentration of the base region is N+, the doping concentration of the first emitter region is P+, and the doping concentration of the second emitter region is P-.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Villa in view of Ko.

Regarding claim 5, Villa teaches the limitation of claim 2 upon which claim 5 depends.
Villa does not specifically teach a bipolar transistor wherein the first conductivity type is P, and the second conductivity type is N, and wherein the bipolar transistor is an NPN transistor.
Referring to Para 19 of Ko’s invention, Ko teaches that P-type impurity ions and N-type impurity ions, described below, may be interchanged with each other, so as to realize a PNP transistor and/or an NPN transistor in certain embodiments (Para 19).
In view of such teaching by Ko, it would have been obvious to a person having ordinary skills in the art to change the depicted doping type of each region in the Villa’s invention to the opposite doping type in order to form a NPN transistor.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Villa in view of Elkareh et al. [US PGPUB 20120032303] (Elkareh).

Regarding claim 3, Villa teaches a bipolar transistor, comprising: 
a semiconductor substrate (41/42, Fig. 2), including a top surface (51, Fig. 2); 
a first region (region 42 or region annotated as first region --see annotation of Fig. 2; wherein the limitation “region” can be interpreted as "an area of a body having natural or arbitrarily assigned boundaries") of a first conductivity type (N type, Fig. 2) extending downward into the substrate from the top surface (Fig. 2), the first region having a first doping concentration (N, Fig. 2); 
a collector region (curvature 50, Fig. 2) of a second conductivity type (P type) disposed in the substrate (Fig. 2), wherein the collector region extends downward into 
a base region (left half of curvature 47, Fig. 2) of the first conductivity type (Fig. 2) extending downward into the first region from the top surface and abutting the top surface (Fig. 2), the base region having a second doping concentration (N+, Fig. 2) greater than the first doping concentration (Fig. 2);  TI-759064Application No. 15/193,015 Amendment dated August 27, 2019 Reply to Office Action of May 24, 2019 
a second base region (right half of curvature 47, Fig. 2) of the first conductivity type extending downward into the first region from the top surface and abutting the top surface (Fig. 2), the second base region having the second doping concentration (Fig. 2); 
a first emitter region (45, Fig. 2) of the second conductivity type extending downward into the first region and abutting the top surface (Fig. 2), the first emitter region having a third doping concentration (P+, Fig. 2), the first emitter region including a first lateral side (left side, Fig. 2) spaced from and facing the base region (Fig. 2), wherein the first emitter region includes a second lateral side (right side, Fig. 2) spaced from and facing the second base region (Fig. 2); and 
a second emitter region (curvature 46 , Fig. 2, wherein the present figure that of a PNP transistor thus: 45-46 is the (P) emitter, 47 is the (N) base and 48-50 is the (P) collector) of the second conductivity type extending downward into the first region (Fig. 2), the second emitter region abutting the top surface and abutting an upper portion of the first lateral side of the first emitter region (Fig. 2), the second emitter region having a fourth doping concentration (P, Fig. 2) less than the third doping concentration (Fig. 2), wherein the second emitter region abuts an upper portion of the second lateral side of the first emitter region (Fig. 2);
 a conductive first base contact (B) abutting the base region above the top surface (Fig. 2); 

a conductive collector contact (C) abutting the collector region above the top surface (Fig. 2).
Villa does not specifically disclose a conductive second base contact abutting the second base region above the top surface.
Referring to the invention of Elkareh (Fig. 1/2), Elkareh teaches forming a bipolar transistor wherein the base and collector of the transistor comprises multiple conductive contacts.
In view of such teaching by Elkareh, it would have been obvious to a person having ordinary skills in the art to have the device of Villa further comprising at least a conductive second base contact based on the rationale of simple substitution of one known element/structure for another to obtain predictable results (MPEP 2143) such as improving the electrical connectivity to the regions of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






		/ISMAIL A MUSE/                       Primary Examiner, Art Unit 2819